 

T A B L E   O F   C O N T E N T S

TABLE OF CONTENTS

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS SECTION 1.01. Certain Defined Terms.
SECTION 1.02. Computation of Time Periods. SECTION 1.03. Accounting Terms.
ARTICLE 2 AMOUNTS AND TERMS OF THE ADVANCES SECTION 2.01. The Advances. SECTION
2.02. Making the Advances. SECTION 2.03. Certain Fees. SECTION 2.04. Reduction
and Extensions of the Commitments. SECTION 2.05. Repayment; Term-Out Option.
SECTION 2.06. Interest. SECTION 2.07. Additional Interest on Eurodollar Rate
Advances. SECTION 2.08. Interest Rate Determinations; Changes in Rating Systems.
SECTION 2.09. Voluntary Conversion and Continuation of Advances. SECTION 2.10.
Prepayments of Advances. SECTION 2.11. Increased Costs. SECTION 2.12.
Illegality. SECTION 2.13. Payments and Computations. SECTION 2.14. Taxes.
SECTION 2.15. Set-Off; Sharing of Payments, Etc. SECTION 2.16. Right to Replace
a Lender. SECTION 2.17. Evidence of Indebtedness. ARTICLE 3 CONDITIONS OF
LENDING SECTION 3.01.  Conditions Precedent to Initial Borrowing. SECTION 3.02.
Conditions Precedent to Each Borrowing. ARTICLE 4 REPRESENTATIONS AND WARRANTIES
SECTION 4.01. Representations and Warranties of the Borrower. ARTICLE 5
COVENANTS OF THE BORROWER SECTION 5.01. Covenants. ARTICLE 6 EVENTS OF DEFAULT
SECTION 6.01. Events of Default. ARTICLE 7 THE ADMINISTRATIVE AGENT SECTION
7.01. Authorization and Action. SECTION 7.02. Administrative Agent's Reliance,
Etc. SECTION 7.03. Citibank and Affiliates. SECTION 7.04. Lender Credit
Decision. SECTION 7.05. Indemnification. SECTION 7.06. Successor Administrative
Agent. SECTION 7.07. Advisor, Sole Arranger and Book Manager, Syndication Agent
and Documentation Agent. ARTICLE 8 MISCELLANEOUS SECTION 8.01. Amendments, Etc.
SECTION 8.03. No Waiver; Remedies. SECTION 8.04. Costs, Expenses and
Indemnification. SECTION 8.05. Binding Effect. SECTION 8.06. Assignments and
Participations. SECTION 8.07. Governing Law; Submission to Jurisdiction. SECTION
8.08. Severability. SECTION 8.09. Execution in Counterparts. SECTION 8.10.
Survival. SECTION 8.11. Waiver of Jury Trial. SECTION 8.12. Confidentiality.
SECTION 8.13. Nonliability of Lenders. SECTION 8.14. Existing Credit Agreement.
SCHEDULES SCHEDULE I - Banks and Commitments SCHEDULE II - Existing Liens
EXHIBITS EXHIBIT A - Form of Notice of Borrowing EXHIBIT B - Form of Assignment
and Acceptance EXHIBIT C - Form of Opinion of Counsel of the Borrower EXHIBIT D
- Form of Opinion of Special New York Counsel to the Administrative Agent
EXHIBIT E - Form of Compliance Certificate of Borrower Three Year Credit
Agreement [c63821ex10-12.htm] No. 364-Day Credit Agreement [c63821ex10-13.htm]



--------------------------------------------------------------------------------



TABLE OF CONTENTS





--------------------------------------------------------------------------------



TABLE OF CONTENTS



             CREDIT AGREEMENT dated as of April 30, 2001 among CNA FINANCIAL
CORPORATION, a corporation organized under the laws of Delaware (the
“Borrower”), the banks (each a “Bank” and, collectively, the “Banks”) listed on
the signature pages hereof, and CITIBANK, N.A., a national banking association,
as administrative agent (in such capacity, the “Administrative Agent”).

             The Borrower has requested that the Lenders (as hereinafter
defined) make loans to it in an aggregate principal amount not exceeding
$250,000,000 at any one time outstanding for the general corporate purposes of
the Borrower (including to support the Borrower's commercial paper program and
to finance Acquisitions), and the Lenders are prepared to make such loans upon
the terms and conditions hereof.  Accordingly, the parties hereto agree as
follows:



ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS



                           SECTION 1.01.  Certain Defined Terms.  As used in
this Agreement, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

             “Acquisition” means any transaction, or any series of related
transactions, consummated after the date of this Agreement, by which the
Borrower and/or any of its Subsidiaries (i) acquires any Person or all or
substantially all of the assets of any Person, whether through the purchase of
assets, merger or otherwise, (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions)
control of at least a majority of Voting Stock of another Person or (iii)
directly or indirectly acquires control of a 50% ownership interest in any
partnership, joint venture or other entity, or of any general partnership (or
equivalent) interest in any such entity.

              “Administrative Questionnaire” means an administrative
questionnaire in a form supplied by the Administrative Agent.

              “Advance” means an advance by a Lender to the Borrower as part of
a Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance, and
shall include each Term Loan.

              “Affiliate” means, as to any Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such Person.

              “Aggregate Specified Indebtedness” means the aggregate Specified
Indebtedness of the Borrower and its Subsidiaries determined on a Consolidated
basis in accordance, subject to the provisos of the definition of Specified
Indebtedness, with GAAP; provided that Qualifying SPV Indebtedness of all
Qualifying SPVs (and Contingent Obligations of the Borrower and its Subsidiaries
which are not Qualifying SPVs in respect of such Qualifying SPV Indebtedness)
shall only be included in the calculation of Aggregate Specified Indebtedness at
any time to the extent that it constitutes Qualifying SPV Net Indebtedness at
such time.



--------------------------------------------------------------------------------



TABLE OF CONTENTS


              “Annual Statement” means the annual statutory financial statement
of any Insurance Subsidiary required to be filed with the insurance commissioner
(or similar authority) of its jurisdiction of incorporation, which statement
shall be in the form required by such Insurance Subsidiary's jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements recommended by the NAIC to be used for filing annual statutory
financial statements and shall contain the type of information recommended by
the NAIC to be disclosed therein, together with all exhibits or schedules filed
therewith.

              “Applicable Facility Fee Rate” means, for any Rating Level Period,
the rate set forth below opposite the reference to such Rating Level Period:

Rating Level Period

--------------------------------------------------------------------------------

Applicable Facility Fee Rate

--------------------------------------------------------------------------------

Rating Level 1 Period 0.075% Rating Level 2 Period 0.100% Rating Level 3 Period
0.125% Rating Level 4 Period 0.150% Rating Level 5 Period 0.200%

Each change in the Applicable Facility Fee Rate resulting from a Rating Level
Change shall be effective on the effective date of such Rating Level Change.

              “Applicable Lending Office” means, with respect to any Lender,
such Lender's Domestic Lending Office in the case of a Base Rate Advance and
such Lender's Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

              “Applicable Margin” means:

              (a)         for any Advance that is a Base Rate Advance, 0.000%
per annum; and



--------------------------------------------------------------------------------



TABLE OF CONTENTS


              (b)        for any Advance that is a Eurodollar Rate Advance for
any Rating Level Period, the rate set forth below opposite the reference to such
Rating Level Period:

Rating Level Period

--------------------------------------------------------------------------------

Applicable Margin (p.a.)

--------------------------------------------------------------------------------

Rating Level 1 Period 0.350% Rating Level 2 Period 0.400% Rating Level 3 Period
0.500% Rating Level 4 Period 0.600% Rating Level 5 Period 0.800%

Each change in the Applicable Margin resulting from a Rating Level Change shall
be effective on the effective date of such Rating Level Change.

              “Applicable Utilization Fee Rate” means, for any Rating Level
Period, the rate set forth below opposite the reference to such Rating Level
Period:

Rating Level Period

--------------------------------------------------------------------------------

Applicable Utilization Fee Rate

--------------------------------------------------------------------------------

Rating Level 1 Period 0.125% Rating Level 2 Period 0.125% Rating Level 3 Period
0.125% Rating Level 4 Period 0.125% Rating Level 5 Period 0.125%

Each change in the Applicable Utilization Fee Rate resulting from a Rating Level
Change shall be effective on the effective date of such Rating Level Change.

              “Assignment and Acceptance” means an assignment and acceptance
entered into by a Lender and an Eligible Assignee, and accepted by the
Administrative Agent, in substantially the form of Exhibit B hereto.

              “Base Rate” means, for any period, a fluctuating interest rate per
annum in effect from time to time, which rate per annum shall at all times be
equal to the highest of:

              (a)         the rate of interest announced publicly by Citibank in
New York, New York from time to time as Citibank's base rate; and



--------------------------------------------------------------------------------



TABLE OF CONTENTS


              (b)        1/2 of one percent per annum above the Federal Funds
Rate for such period.

              “Base Rate Advance” means an Advance which bears interest at rates
based upon the Base Rate.

              “Bloomberg Page BBAL” means the display designated as page “BBAL”
on the Bloomberg Service or, if unavailable, such other page as may replace page
“BBAL” on that service or such other service as may be nominated by the British
Bankers' Association as the information vendor for the purpose of displaying
British Bankers' Association Interest Settlement Rates for U.S. dollar deposits.

              “Borrowing” means a borrowing consisting of simultaneous Advances
of the same Type made by each of the Lenders pursuant to Section 2.01.

              “Business Day” means a day of the year on which banks are not
required or authorized to close in New York City and, if the applicable Business
Day relates to any Eurodollar Rate Advance, on which dealings are carried on in
the London interbank market.

              “CAC” means Continental Assurance Company, an Illinois insurance
company.

              “Capitalized Lease” of a Person means any lease of Property by
such Person as lessee which would be capitalized on a balance sheet of such
Person prepared in accordance with GAAP.

              “Capitalized Lease Obligations” of a Person means the amount of
the obligations of such Person under Capitalized Leases which would be shown as
a liability on a balance sheet of such Person prepared in accordance with GAAP.

              “CCC” means Continental Casualty Company, an Illinois insurance
company.

              “Change in Control” means Loews shall cease to own beneficially
and of record, free and clear of all Liens, other encumbrances, or voting
agreements, restrictions or trusts of any kind at least 51% of the outstanding
shares of capital stock of the Borrower on a fully diluted basis and shares
representing the right to elect a majority of the directors of the Borrower;
provided, however, that a Change in Control shall not be deemed to have occurred
at any time (a) Loews owns more of the capital stock of the Borrower than any
other Person (including Persons acting in concert with such Person), (b) Loews
owns beneficially and of record, free and clear of all Liens, other encumbrances
or voting agreements, restrictions or trusts of any kind at least 35% of the
outstanding shares of capital stock of the Borrower on a fully diluted basis and
(c) a majority of the members of the Borrower's Board of Directors are officers
or designees of Loews or the Borrower or any Significant Subsidiary.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              “Chase” means The Chase Manhattan Bank.

              “CIC” means Continental Insurance Company, a New Hampshire
insurance company.

              “Citibank” means Citibank, N.A., a national banking association.

              “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

              “Commitment” has the meaning specified in Section 2.01(a).

              “Commitment Termination Date” means April 29, 2002 or, in the case
of any Lender whose Commitment is extended pursuant to Section 2.04(b), the date
to which such Commitment is extended; provided in each case that if any such
date is not a Business Day, the relevant Commitment Termination Date of such
Lender shall be the immediately preceding Business Day.  When the term
“Commitment Termination Date” is used herein without reference to any particular
Lender, such term shall, in such instance, be deemed to be a reference to the
latest Commitment Termination Date of any of the Lenders then in effect
hereunder.

              “Consolidated” refers to the consolidation of accounts of the
Borrower and its Subsidiaries in accordance with GAAP.

              “Consolidated Net Worth” means, at any date of determination, the
amount of consolidated common and preferred shareholders' equity of the Borrower
and its Subsidiaries, determined as at such date in accordance with GAAP;
provided, however, that unrealized appreciation and depreciation of securities
which are classified as available for sale and are subject to FASB 115 shall be
excluded when computing Consolidated Net Worth; provided further that for
purposes of calculating Consolidated Net Worth, such calculation shall (a)
include Qualifying SPV Net Asset Value of all Qualifying SPVs in lieu of
Qualifying SPV Asset Value for such Qualifying SPVs and (b) subtract Qualifying
SPV Net Indebtedness of all Qualifying SPVs in lieu of Qualifying SPV
Indebtedness for such Qualifying SPVs.

              “Contingent Obligation” of a Person means any agreement,
undertaking or arrangement by which such Person assumes, guarantees, endorses,
contingently agrees to purchase or provide funds for the payment of, or
otherwise becomes or is contingently liable upon, the financial obligation or
liability of any other Person, or agrees to maintain the net worth or working
capital or other financial condition of any other Person, or otherwise assures
any creditor of such other Person against loss, including, without limitation,
any comfort letter, operating agreement, take-or-pay contract or application for
a Letter of Credit, but excluding (a) the endorsement of instruments for deposit
or collection in the ordinary course of business and (b) obligations incurred by
any Insurance Subsidiary in the ordinary course of its financial guaranty or
other business.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              “Continuation”, “Continue” and “Continued” each refers to a
continuation of Eurodollar Rate Advances from one Interest Period to the next
Interest Period pursuant to Section 2.09(b).

              “Controlled Group” means all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower or any of its Subsidiaries, are
treated as a single employer under Section 414 of the Code.

              “Convert”, “Conversion” and “Converted” each refers to a
conversion of Advances of one Type into Advances of the other Type pursuant to
Section 2.08 or Section 2.09(a).

              “Default” means an event that, with notice or lapse of time or
both, would become an Event of Default.

              “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Domestic Lending Office” in the
Administrative Questionnaire of such Bank or in the Assignment and Acceptance
pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Administrative
Agent.

              “Effective Date” means the earliest date as of which the
conditions precedent to effectiveness set forth in Section 3.01 shall have been
satisfied or waived.

              “Eligible Assignee” means:

              (a)         a Lender and any Affiliate of such Lender (excluding
any such Affiliate primarily engaged in the insurance or mutual fund business);

              (b)        a commercial bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
$1,000,000,000;

              (c)         a savings bank organized under the laws of the United
States, or any State thereof, and having total assets in excess of $500,000,000;

              (d)        a commercial bank organized under the laws of any other
country which is a member of the OECD or a political subdivision of any such
country, and having total assets in excess of $1,000,000,000; and

              (e)         a finance company or other financial institution or
fund (whether a corporation, partnership or other Person, but excluding any
corporation, partnership or other Person primarily engaged in the insurance or
mutual fund business) which is engaged in making, purchasing or otherwise
investing in commercial loans in the ordinary course of its business, and having
total assets in excess of $500,000,000.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              “Environmental Law” means any federal, state or local governmental
law, rule, regulation, order, writ, judgment, injunction or decree relating to
pollution or protection of the environment or the treatment, storage, disposal,
release, threatened release or handling of Hazardous Materials, including,
without limitation, Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Resource Conservation and Recovery Act, the Hazardous
Materials Transportation Act, the Clean Water Act, the Toxic Substances Control
Act, the Clean Air Act, the Safe Drinking Water Act, the Atomic Energy Act and
the Federal Insecticide, Fungicide and Rodenticide Act, in each case, as amended
from time to time.

              “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time, and the regulations promulgated and rulings issued
thereunder.

              “Eurocurrency Liabilities” has the meaning assigned to that term
in Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

              “Eurodollar Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Eurodollar Lending Office” in the
Administrative Questionnaire of such Lender or in the Assignment and Acceptance
pursuant to which it became a Lender (or, if no such office is specified, its
Domestic Lending Office), or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Administrative Agent.

              “Eurodollar Rate” means, for any Interest Period for each
Eurodollar Rate Advance, the rate per annum (rounded upward, if necessary, to
the nearest whole multiple of 1/16 of 1% per annum) appearing on Bloomberg Page
BBAL as of 11:00 A.M. (London time) on the date (as to any Interest Period, the
“Determination Date”) that is two Business Days before the first day of such
Interest Period, as LIBOR for a period equal to such Interest Period.  In the
event that Bloomberg Page BBAL shall cease to report such LIBOR or, in the
reasonable judgement of the Majority Lenders, shall cease to accurately reflect
such LIBOR, then the “Eurodollar Rate” with respect to such Interest Period for
such Eurodollar Rate Advance shall be the rate per annum equal to the average of
the rate per annum at which deposits in U.S. dollars are offered by the
principal office of each of the Reference Banks in London, England to leading
banks in the London interbank market at 11:00 A.M. (London time) on the
Determination Date in an amount substantially equal to such Reference Bank's
Eurodollar Rate Advance comprising part of the related Borrowing and for a
period equal to such Interest Period.  The Eurodollar Rate for any Interest
Period for each Eurodollar Rate Advance shall be determined by the
Administrative Agent on the basis of the applicable rate appearing on Bloomberg
Page BBAL as aforesaid (or the applicable rates furnished to and received by the
Administrative Agent from the Reference Banks) on the Determination Date for
such Interest Period, subject, however, to the provisions of Section 2.08.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              “Eurodollar Rate Advance” means an Advance which bears interest at
rates based upon the Eurodollar Rate.

              “Eurodollar Rate Reserve Percentage” of any Lender for any
Interest Period for any Eurodollar Rate Advance means the reserve percentage
applicable during such Interest Period (or if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.

              “Events of Default” has the meaning specified in Section 6.01.

              “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

              “Excluded Representations” means the representations and
warranties set forth in clause (v) of  Section 4.01(e) and in Section 4.01(f).

              “Existing Credit Agreement” means the Amended and Restated Credit
Agreement dated as of July 26, 1996 among the Borrower, the lenders party
thereto and The First National Bank of Chicago, as administrative agent, as
amended and/or restated through the date hereof.

              “Existing Commitment Termination Date” has the meaning specified
in Section 2.04(b)(i).

              “Exposure” means, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender's Advances.

              “Facility Fee” has the meaning specified in Section 2.03(a).

              “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

              “Fleet” means Fleet National Bank.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              “GAAP” means generally accepted accounting principles in the
United States of America as in effect from time to time.

              “Governmental Authority” means the federal government, any state
or other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government including, without limitation, any board of insurance, insurance
department or insurance commissioner.

              “Hazardous Materials” means (a) petroleum or petroleum products,
natural or synthetic gas, asbestos in any form that is or could become friable,
and radon gas, (b) any substances defined as or included in the definition of
“hazardous substances”, “hazardous wastes”, “hazardous materials”, “extremely
hazardous wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic
pollutants”, “contaminants” or “pollutants”, or words of similar meaning and
regulatory effect, under any Environmental Law and (c) any other substance
exposure to which is regulated under any Environmental Law.

              “Hostile Acquisition” means an Acquisition that has not been
approved by the board of directors of the target company prior to the
commencement of a tender offer, proxy contest or the like in respect thereof.

              “Indebtedness” of a Person means, without duplication, such
Person's (a) obligations for borrowed money, (b) obligations representing the
deferred purchase price of Property or services (excluding accounts payable
arising in the ordinary course of such Person's business payable on terms
customary in the trade), (c) obligations, whether or not assumed, secured by
Liens or payable out of the proceeds or production from Property now or
hereafter owned or acquired by such Person, (d) obligations which are evidenced
by notes, acceptances, or similar instruments, (e) Capitalized Lease
Obligations, (f) net Rate Hedging Obligations, (g) Contingent Obligations, (h)
obligations for which such Person is obligated pursuant to or in respect of a
Letter of Credit and (i) repurchase obligations or liabilities of such Person
with respect to accounts, notes receivable or securities sold by such Person
(but excluding the obligations of any Insurance Subsidiary in respect of the
repurchase of securities pursuant to Repurchase Agreements or the lending of
securities pursuant to securities lending arrangements, in each case, entered
into in the ordinary course of business).

              “Insurance Regulatory Authority” means, for the Borrower or any
Insurance Subsidiary, the insurance department or similar administrative
authority or agency located in the state in which the Borrower or such Insurance
Subsidiary is domiciled.

              “Insurance Subsidiary” means a Subsidiary of the Borrower which is
engaged in any insurance business.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              “Interest Period” means, with respect to any Eurodollar Rate
Advance, the period beginning on the date such Eurodollar Rate Advance is made
or Continued, or Converted from a Base Rate Advance, and ending on the last day
of the period selected by the Borrower pursuant to the provisions below.  The
duration of each Interest Period shall be one, two, three or six months, as the
Borrower may, upon notice received by the Administrative Agent not later than
12:00 P.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided that:

              (i)          the Borrower may not select any Interest Period that
ends after the Commitment Termination Date;

              (ii)         if an Interest Period in respect of a Term Loan would
otherwise commence before and end after the Maturity Date, such Interest Period
shall end on the Maturity Date;

              (iii)        each Interest Period that begins on the last Business
Day of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Business Day of the appropriate subsequent calendar month; and

              (iv)       whenever the last day of any Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided that, if such extension would cause the last day of such Interest
Period to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day.

              “Invested Assets” means, as of the end of any calendar year, the
sum of total investments, cash and cash equivalents, accrued investment income
and receivables for securities sold, all calculated consistently with the
calculation of such items in the audited consolidated balance sheet of the
Borrower and its Subsidiaries for such calendar year.

              “Lenders” means the Banks listed on the signature pages hereof and
each Person that shall become a party hereto pursuant to Sections 8.06(a), (b)
and (c).

              “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.

              “LIBOR” means the rate at which deposits in U.S. dollars are
offered to leading banks in the London interbank market.

              “License” means any license, certificate of authority, permit or
other authorization which is required to be obtained from the Governmental
Authority in connection with the operation, ownership or transaction of
insurance business.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              “Lien” means any lien, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement having
substantially the same effect as a lien, including, without limitation, the lien
or retained security title of a conditional vendor.

              “Loews” means Loews Corporation, a Delaware corporation.

              “Majority Lenders” means, at any time, Lenders having Exposures
and unused Commitments representing more than 50% of the sum of the total
Exposures and unused Commitments at such time.

              “Margin Stock” means margin stock within the meaning of
Regulation U.

              “Material Adverse Effect” means a material adverse effect on (i)
the business, condition (financial or otherwise), results of operations or
prospects of the Borrower and its Subsidiaries, taken as a whole, (ii) the
legality, validity or enforceability of this Agreement or (iii) the ability of
the Borrower to pay and perform its obligations hereunder.

              “Maturity Date” has the meaning specified in Section 2.05(b).

              “Moody's” means Moody's Investors Service, Inc. and its
successors.

              “Moody's Rating” means, at any time, the rating of the Borrower's
unsecured, unguaranteed senior long-term debt obligations then outstanding most
recently announced by Moody's.

              “Multiemployer Plan” means a Plan maintained pursuant to a
collective bargaining agreement or any other arrangement to which the Borrower
or any member of the Controlled Group is a party to which more than one employer
is obligated to make contributions.

              “Municipal Bond” means direct obligations of, and obligations for
which the timely payment of principal of and interest is fully and expressly
guaranteed by, any state, local government, municipality or other political
subdivision of any state of the United States of America.

              “NAIC” means the National Association of Insurance Commissioners
or any successor thereto, or in lieu thereof, any other association, agency or
other organization performing advisory, coordination or other like functions
among insurance departments, insurance commissions and similar Governmental
Authorities of the various states of the United States of America toward the
promotion of uniformity in the practices of such Governmental Authorities.

              “Notice of Borrowing” has the meaning specified in Section
2.02(a).



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              “OECD” means the Organization for Economic Cooperation and
Development.

              “PBGC” means the Pension Benefit Guaranty Corporation or any
successor.

              “Permitted Securitization Transaction” shall mean any
Securitization Transaction provided that the aggregate “capital”, facility limit
or other principal equivalent amount of such Securitization Transactions which
the Borrower and its Subsidiaries may enter into (measured in the case of
revolving Securitization Transactions by the maximum capital, facility limit or
other principal equivalent amount which may be outstanding at any time) shall
not exceed at any time 10 percent of the Invested Assets of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP as of the end of
the preceding calendar year.

              “Person” means an individual, partnership, corporation (including
a business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

              “Plan” means an employee pension benefit plan, as defined in
Section 3(2) of ERISA, maintained, sponsored or contributed to by the Borrower
or any of its Subsidiaries or, with respect to such a plan that is subject to
Title IV of ERISA, by any member of the Controlled Group.

              “Property” of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.

              “Qualifying SPV” means any Person which is formed by the Borrower
as a special purpose entity for the primary purpose of holding Qualifying SPV
Assets in the ordinary course of investment activities and issuing Indebtedness
secured by such Qualifying SPV Assets.

              “Qualifying SPV Asset Value” means the fair market value of all
Qualifying SPV Assets.

              “Qualifying SPV Assets” means Municipal Bonds and other financial
assets which are owned by a Qualifying SPV.

              “Qualifying SPV Indebtedness” means Indebtedness for borrowed
money of all Qualifying SPVs.

              “Qualifying SPV Net Asset Value” means, at any time of
calculation, the excess, if any, at such time of (a) Qualifying SPV Asset Value
over (b) Qualifying SPV Indebtedness.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              “Qualifying SPV Net Indebtedness” means, at any time of
calculation, the excess, if any, at such time of (a) Qualifying SPV Indebtedness
over (b) Qualifying SPV Asset Value.

              “Quarterly Statement” means the quarterly statutory financial
statement of any Insurance Subsidiary required to be filed with the insurance
commissioner (or similar authority) of its jurisdiction of incorporation, which
statement shall be in the form required by such Insurance Subsidiary's
jurisdiction of incorporation or, if no specific form is so required, in the
form of financial statements recommended by the NAIC to be used for filing
quarterly statutory financial statements and shall contain the type of
information recommended by the NAIC to be disclosed therein, together with all
exhibits or schedules filed therewith.

              “Rate Hedging Obligations” of a Person means any and all
obligations of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party's assets, liabilities or exchange
transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (b) any and all
cancellations, buybacks, reversals, terminations or assignments of any of the
foregoing.

              “Rating Level Change” means a change in the Moody's Rating or the
Standard & Poor's Rating (other than as a result of a change in the rating
system of such rating agency) that results in the change from one Rating Level
Period to another, which Rating Level Change shall be effective on the date on
which the relevant change in such rating is first announced by Moody's or
Standard & Poor's, as the case may be.

              “Rating Level Period” means a Rating Level 1 Period, a Rating
Level 2 Period, a Rating Level 3 Period, a Rating Level 4 Period or a Rating
Level 5 Period; provided that:

              (i)  “Rating Level 1 Period” means a period during which the
Moody's Rating is at or above A2 or the Standard & Poor's Rating is at or above
A;

              (ii)  “Rating Level 2 Period” means a period that is not a Rating
Level 1 Period during which the Moody's Rating is at or above A3 or the
Standards & Poor's Rating is at or above A-;

              (iii)  “Rating Level 3 Period” means a period that is not a Rating
Level 1 Period or a Rating Level 2 Period during which Moody's Rating is at or
above Baa1 or the Standard & Poor's Rating is at or above BBB+;



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              (iv)  “Rating Level 4 Period” means a period that is not a Rating
Level 1 Period, a Rating Level 2 Period or a Rating Level 3 Period during which
the Moody's Rating is at or above Baa2 or the Standard & Poor's Rating is at or
above BBB; and

              (v)  “Rating Level 5 Period” means a period that is not a Rating
Level 1 Period, a Rating Level 2 Period, a Rating level 3 Period or a Rating
Level 4 Period, during which the Moody's Rating is at or above Baa3 and the
Standard & Poor's Rating is at or above BBB-;

and provided further that if the Moody's Rating and the Standard & Poor's Rating
differ by more than one rating level, then the Rating Level Period shall be one
Rating Level Period higher than the Rating Level Period resulting from the
application of the lower of such ratings (for which purpose Rating Level Period
1 is the highest Rating Level Period and Rating Level 5 is the lowest Rating
Level Period).

              “Receivables” means accounts receivable, premiums, reinsurance
payments or other present or future rights to payment.

              “Receivables Related Assets” shall mean in connection with any
Securitization Transaction the collective reference to (a) any rights arising
under the documentation governing or relating to such Receivables covered by
such Securitization Transaction (including rights in respect of Liens securing
such Receivables and other credit support in respect of such Receivables), (b)
any proceeds of such Receivables and any lockboxes or accounts in which such
proceeds are deposited, (c) spread accounts and other similar accounts (and any
amounts on deposit therein) established in connection with such securitization
or asset-backed financing and (d) any warranty, indemnity, dilution and other
intercompany claim arising out of the documentation evidencing such
securitization or asset-backed financing.

              “Reference Banks” means the principal London offices of Citibank,
Chase and Fleet.

              “Register” has the meaning specified in Section 8.06(d).

              “Regulations T, U and X” means Regulations T, U and X issued by
the Board of Governors of the Federal Reserve System, as from time to time
amended.

              “Reportable Event” means a reportable event as defined in Section
4043 of ERISA and the regulations issued under such section, with respect to a
Plan, excluding, however, such events as to which the PBGC has by regulation
waived the requirement of Section 4043(a) of ERISA that it be notified within 30
days of the occurrence of such event, provided, however, that a failure to meet
the minimum funding standard of Section 412 of the Code and of Section 302 of
ERISA shall be a Reportable Event regardless of the issuance of any such waiver
of the notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              “Repurchase Agreements” means reverse repurchase arrangements with
respect to securities and financial instruments.

              “Responsible Officer” of the Borrower means the Chief Executive
Officer, the Treasurer, the Secretary, any Executive Vice President, any Senior
Vice President, any Group Vice President, any Vice President or any Director of
the Borrower.

              “SAP” means the accounting procedures and practices prescribed or
permitted by the applicable Insurance Regulatory Authority.

              “Securitization Transaction” means any transaction in which the
Borrower or any of its Subsidiaries sells or otherwise transfers an interest in
Receivables and Receivables Related Assets to (i) a special purpose entity that
borrows against such Receivables and Receivables Related Assets or (ii) sells
such Receivables and Receivables Related Assets to one or more third party
purchasers.

              “Significant Insurance Subsidiary” means any Significant
Subsidiary which is an Insurance Subsidiary.

              “Significant Subsidiary” of a Person means a “significant
subsidiary” as defined in Rule 1-02(w) of Regulation S-X of the Securities and
Exchange Commission (17 CFR Part 210).  Unless otherwise expressly provided, all
references herein to a “Significant Subsidiary” shall mean a Significant
Subsidiary of the Borrower.

              “Single Employer Plan” means a Plan subject to Title IV of ERISA
maintained by the Borrower or any member of the Controlled Group for employees
of the Borrower or any member of the Controlled Group, other than a
Multiemployer Plan.

              “Specified Indebtedness” means (a) Indebtedness for money borrowed
and (b) Contingent Obligations in respect of Indebtedness for money borrowed,
excluding such Contingent Obligations incurred by any Insurance Subsidiary in
the ordinary course of its financial guaranty or other business; provided that
there shall be included in any computation of Specified Indebtedness described
in (b) the entire principal amount of the Contingent Obligation; provided
further that Specified Indebtedness shall not include (i) Indebtedness for money
borrowed or (ii) Contingent Obligations, in each case, incurred in connection
with any Permitted Securitization Transaction.

              “Standard & Poor's” means Standard & Poor's Ratings Service,
presently a division of The McGraw-Hill Companies, Inc., and its successors.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              “Standard & Poor's Rating” means, at any time, the rating of the
Borrower's unsecured, unguaranteed senior long-term debt obligations then
outstanding most recently announced by Standard & Poor's.

              “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership, limited liability company or other entity shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or controlled by such Person or one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person.

              “Substantial Portion” means, with respect to the Property of the
Borrower and its Subsidiaries, Property which represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated statements of the Borrowers and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made.

              “Surplus as Regards Policyholders” means, with respect to any
Insurance Subsidiary at any time, the surplus as regards policyholders of such
Insurance Subsidiary,  as determined in accordance with SAP as at the last day
of the fiscal quarter of the Borrower ending on or most recently ended prior to
such date.

              “Term Loan” and “Term Loans” have the meanings specified in
Section 2.05(b).

              “Term-Out Option” means the right of the Borrower to convert
outstanding Advances into Term Loans on and subject to the terms and conditions
of Section 2.05(b).

              “Termination Event” means, with respect to a Plan which is subject
to Title IV of ERISA, (a) a Reportable Event, (b) the withdrawal of the Borrower
or any other member of the Controlled Group from such Plan during a plan year in
which the Borrower or any other member of the Controlled Group was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or was deemed
such under Section 4068(f) of ERISA, (c) the termination of such Plan, the
filing of a notice of intent to terminate such Plan or the treatment of an
amendment of such Plan as a termination under Section 4041 of ERISA or (d) the
institution by the PBGC of proceedings to terminate such Plan, in each case
which could reasonably be expected to have a Material Adverse Effect.

              “Type” refers to whether an Advance is a Base Rate Advance or a
Eurodollar Rate Advance.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              “Unfunded Liabilities” means the amount (if any) by which the
present value of all vested and unvested accrued benefits under a Single
Employer Plan exceeds the fair market value of assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plans using the PBGC actuarial assumptions utilized for purposes of determining
the current liability for purposes of such valuation.

              “Utilization Fee” has the meaning specified in Section 2.03(b).

              “Voting Stock” means, for any Person at any time, the outstanding
securities of such Person entitled to vote generally in an election of directors
of such Person.

              “Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all
of the outstanding voting securities of which (other than directors' qualifying
shares) shall at the time be owned or controlled, directly or indirectly, by
such Person or one or more Wholly-Owned Subsidiaries of such Person, or by such
Person and one or more Wholly-Owned Subsidiaries of such Person, or (b) any
partnership, association, joint venture or similar business organization 100% of
the ownership interests having ordinary voting power of which shall at the time
be so owned or controlled. Unless otherwise expressly provided, all references
herein to a “Wholly-Owned Subsidiary” shall mean a Wholly-Owned Subsidiary of
the Borrower.



                           SECTION 1.02.  Computation of Time Periods.  In this
Agreement in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” mean “to but excluding”.



                           SECTION 1.03.  Accounting Terms.  All accounting
terms not specifically defined herein shall be construed in accordance with
generally accepted accounting principles or statutory accounting principals, as
the case may be, consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(e).



ARTICLE 2
AMOUNTS AND TERMS OF THE ADVANCES



                           SECTION 2.01.  The Advances.

                           (a)         Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Advances to the Borrower
from time to time on any Business Day during the period from the Effective Date
until the Commitment Termination Date in an aggregate amount not to exceed at
any time outstanding the amount set opposite such Lender's name on Schedule I
hereto or, if such Lender has entered into an Assignment and Acceptance, set
forth for such Lender in the Register, as such amount may be reduced pursuant to
Section 2.04(a) (such Lender's “Commitment”).



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                           (b)        Each Borrowing and each Conversion or
Continuation thereof (i) shall (except as otherwise provided in Sections 2.08(f)
and (g)) be in an aggregate amount not less than $10,000,000 or an integral
multiple of $1,000,000 in excess thereof and (ii) shall consist of Advances of
the same Type (and, if such Advances are Eurodollar Rate Advances, having the
same Interest Period) made, Continued or Converted on the same day by the
Lenders ratably according to their respective Commitments.  Within the limits of
each Lender's Commitment, the Borrower may from time to time borrow, prepay
pursuant to Section 2.10(b) and reborrow under this Section 2.01.



                           SECTION 2.02.  Making the Advances.

              (a)  (i)  Each Borrowing shall be made on notice, given not later
than 12:00 P.M. (New York City time) on the third Business Day prior to the date
of such Borrowing (in the case of a Borrowing consisting of Eurodollar Rate
Advances) or given not later than 12:00 P.M. (New York City time) on the
Business Day of such Borrowing (in the case of a Borrowing consisting of Base
Rate Advances), by the Borrower to the Administrative Agent, which shall give to
each Lender prompt notice thereof.

              (ii)         Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be in writing in substantially the form of Exhibit A hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurodollar Rate Advances,
initial Interest Period for each such Advance.

              (iii)        Each Lender shall, before 1:00 P.M. (New York City
time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Administrative Agent at its address referred to
in Section 8.02, in same day funds, such Lender's ratable portion of such
Borrowing; provided that, with respect to a Borrowing of a Eurodollar Rate
Advance, no Lender having a Commitment Termination Date prior to the last day of
the initial Interest Period for such Eurodollar Rate Advance shall participate
in such Borrowing.

              (iv)       After the Administrative Agent's receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article 3, the
Administrative Agent will make such funds available to the Borrower at the
Administrative Agent's aforesaid address.

                           (b)        Anything in subsection (a) above to the
contrary notwithstanding, the Borrower may select Eurodollar Rate Advances for
any Borrowing only in an aggregate amount of $10,000,000 or an integral multiple
of $1,000,000 in excess thereof.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                           (c)         Each Notice of Borrowing shall be
irrevocable and binding on the Borrower.  In the case of any Borrowing which the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense (excluding loss of profit) reasonably incurred by such Lender as a
result of any failure to make such Borrowing (including, without limitation, as
a result of any failure to fulfill, on or before the date specified in such
Notice of Borrowing, the applicable conditions set forth in Article 3) and the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Advance to be made by such Lender as part of such Borrowing.  A
certificate as to the amount of such losses, costs and expenses, submitted to
the Borrower and the Administrative Agent by such Lender, shall be conclusive
and binding for all purposes, absent manifest error.

                           (d)        Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender's ratable
portion of such Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount.  If and to the extent that
such Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand (but without duplication) such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to Advances comprising such Borrowing and
(ii) in the case of such Lender, the Federal Funds Rate.  If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount so
repaid shall constitute such Lender's Advance as part of such Borrowing for
purposes of this Agreement (and such Advance shall be deemed to have been made
by such Lender on the date on which such amount is so repaid to the
Administrative Agent).

                           (e)         The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve the other
Lenders of their obligations hereunder to make an Advance on the date of such
Borrowing, and no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                           (f)         Notwithstanding anything in this
Agreement to the contrary, no Lender whose Commitment Termination Date falls
prior to the last day of any Interest Period for any Eurodollar Rate Advance (a
“Terminating Lender”) shall participate in such Advance.  Without limiting the
generality of the foregoing, no Terminating Lender shall (i) participate in a
Borrowing of any Eurodollar Rate Advance having an initial Interest Period
ending after such Lender's Commitment Termination Date, (ii) have any
outstanding Eurodollar Rate Advance Continued for a subsequent Interest Period
if such subsequent Interest Period would end after such Lender's Commitment
Termination Date or (iii) have any outstanding Base Rate Advance Converted into
a Eurodollar Rate Advance if such Eurodollar Rate Advance would have an initial
Interest Period ending after such Lender's Commitment Termination Date.  If any
Terminating Lender has outstanding a Eurodollar Rate Advance that cannot be
Continued for a subsequent Interest Period pursuant to clause (ii) above or has
outstanding a Base Rate Advance that cannot be Converted into a Eurodollar Rate
Advance pursuant to clause (iii) above, such Lender's ratable share of such
Eurodollar Rate Advance (in the case of said clause (ii)) shall be repaid by the
Borrower on the last day of its then current Interest Period and such Lender's
ratable share of such Base Rate Advance (in the case of said clause (iii)) shall
be repaid by the Borrower on the day on which the Advances of Lenders unaffected
by said clause (iii) are so Converted.



                           SECTION 2.03.  Certain Fees.

                           (a)         Facility Fee.  The Borrower agrees to pay
to the Administrative Agent for the account of each Lender a facility fee (the
“Facility Fee”) on the average daily amount (whether used or unused) of such
Lender's Commitment from the date hereof (in the case of each Bank) and from the
effective date specified in the Assignment and Acceptance pursuant to which it
became a Lender (in the case of each such Lender) until the Commitment
Termination Date of such Lender at a rate per annum equal to the Applicable
Facility Fee Rate.  The Facility Fee shall be payable quarterly in arrears on
the last Business Day of each March, June, September and December and, for each
Lender, on the Commitment Termination Date of such Lender; provided, however
that the Facility Fee will not be payable with respect to any period during
which a Term-Out Option is in effect.

                           (b)        Utilization Fee.  For each day on which
the aggregate principal amount of Advances outstanding exceeds 50% of the
aggregate Commitments, the Borrower agrees to pay to the Administrative Agent
for the account of each Lender a utilization fee (the “Utilization Fee”) on the
aggregate principal amount of the Advances of such Lender outstanding on such
day at a rate per annum equal to the Applicable Utilization Fee Rate.  The
Utilization Fee will be payable in respect of each Advance on each date on which
interest is payable on such Advance, as specified in Section 2.06(a) hereof.

                           (c)         Administrative Agent's Fee.  The Borrower
agrees to pay to the Administrative Agent, for the Administrative Agent's own
account, an administrative agency fee at the times and in the amounts heretofore
agreed between the Borrower and the Administrative Agent.



                           SECTION 2.04.  Reduction and Extensions of the
Commitments.

                           (a)         Commitment Reductions.

                           (i)          The Commitment of each Lender shall be
automatically reduced to zero on the Commitment Termination Date of such Lender.

                           (ii)         In addition, the Borrower shall have the
right, upon at least three Business Days' notice to the Administrative Agent, to
terminate in whole or reduce ratably in part the unused portions of the
respective Commitments of the Lenders; provided that the aggregate amount of the
Commitments of the Lenders shall not be reduced to an amount which is less than
the aggregate principal amount of the Advances then outstanding; and provided
further that each partial reduction shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof.  Once
reduced or terminated, the Commitments may not be reinstated.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                           (b)        Commitment Extensions.

                           (i)          The Borrower may, by notice to the
Administrative Agent (which shall promptly notify the Lenders) not more than 45
days and not less than 30 days prior to the Commitment Termination Date then in
effect hereunder (the “Existing Commitment Termination Date”), request that each
Lender extend such Lender's Commitment Termination Date for an additional 364
days from the Existing Commitment Termination Date.

                           (ii)         Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
more than 30 days immediately prior to the Existing Commitment Termination Date
but in any event no later than the date (the “Notice Date”) 20 days prior to the
Existing Commitment Termination Date, advise the Administrative Agent whether or
not such Lender agrees to such extension (and each Lender that determines not to
so extend its Commitment Termination Date (a “Non-Extending Lender”) shall
notify the Administrative Agent (which shall notify the other Lenders) of such
fact promptly after such determination (but in any event no later than the
Notice Date) and any Lender that does not so advise the Administrative Agent on
or before the Notice Date shall be deemed to be a Non-Extending Lender.  The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.

                           (iii)        The Administrative Agent shall notify
the Borrower of each Lender's determination under this Section 2.04(b) no later
than the date 15 days prior to the Existing Commitment Termination Date (or, if
such date is not a Business Day, on the next preceding Business Day).

                           (iv)       The Borrower shall have the right on or
before the Existing Commitment Termination Date to replace each Non-Extending
Lender with, and add as “Lenders” under this Agreement in place thereof, one or
more Eligible Assignees (each, an “Additional Commitment Lender”) with the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld), each of which Additional Commitment Lenders shall have entered into
an agreement in form and substance satisfactory to the Borrower and the
Administrative Agent pursuant to which such Additional Commitment Lender shall,
effective as of the Existing Commitment Termination Date, undertake a Commitment
(and, if any such Additional Commitment Lender is already a Lender, its
Commitment shall be in addition to such Lender's Commitment hereunder on such
date); provided that prior to replacing any Non-Extending Lender with any
Additional Commitment Lender, the Borrower shall have given each Lender which
has agreed to extend its Commitment Termination Date an opportunity to increase
its Commitment by all or a portion of the Non-Extending Lenders' Commitments.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                           (v)        If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Commitment
Termination Date and the additional Commitments of the Additional Commitment
Lenders shall be more than 50% of the aggregate amount of the Commitments in
effect immediately prior to the Existing Commitment Termination Date, then,
effective as of the Existing Commitment Termination Date, the Commitment
Termination Date of each Extending Lender and of each Additional Commitment
Lender shall be extended to the date falling 364 days after the Existing
Commitment Termination Date (except that, if such date is not a Business Day,
such Commitment Termination Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
“Lender” for all purposes of this Agreement.

                           (vi)       Notwithstanding the foregoing, the
extension of the Commitment Termination Date pursuant to this Section 2.04(b)
shall be effective with respect to any Lender only if:

              (x)         no Default or Event of Default shall have occurred and
be continuing on the date of the notice requesting such extension or on the
Existing Commitment Termination Date and the representations and warranties set
forth in Section 4.01 shall be true and correct on and as of each of said dates
as if made on and as of said dates; and

              (y)        the Borrower shall have paid in full all amounts owing
to each Non-Extending Lender hereunder on or before the Commitment Termination
Date of such Lender.



                           SECTION 2.05.  Repayment; Term-Out Option.

                           (a)  Repayment.  Subject to the provisions of Section
2.05(b), the Borrower shall repay the then unpaid principal amount of each
Advance made by each Lender, and each Advance made by such Lender shall mature,
on the Commitment Termination Date of such Lender.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                           (b)  Term-Out Option.  If the Commitment Termination
Date is not extended pursuant to Section 2.04(b), the Borrower may, by notice to
the Administrative Agent not less than eight days prior to the Existing
Commitment Termination Date, subject to the conditions set forth below in this
Section 2.05(b), elect to convert the aggregate outstanding principal amount of
the Advances of each Lender as of such Existing Commitment Termination Date to a
term loan of such Lender in said amount (each, a “Term Loan” and collectively,
the “Term Loans”).  Each Term Loan shall bear interest, from and including such
Existing Commitment Termination Date until the payment thereof in full, at the
rates provided for in Section 2.06 and shall otherwise constitute an Advance for
all purposes of this Agreement.  The Borrower agrees to repay to the
Administrative Agent for account of the Lenders the unpaid principal amount of
the Term Loans on the date one year after such Existing Commitment Termination
Date or, if such date is not a Business Day, the immediately preceding Business
Day (the “Maturity Date”) (and any outstanding Note shall be deemed amended
accordingly).  Anything in this Section 2.05(b) to the contrary notwithstanding,
any such conversion shall be subject to the conditions precedent that (i) no
Default or Event of Default shall have occurred and be continuing on such
Existing Commitment Termination Date and (ii) the representations and warranties
made by the Borrower in Section 4.01 shall be true on and as of such Existing
Commitment Termination Date with the same force and effect as if made on and as
of such date (it being understood and agreed that any representation and
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date).  Each notice of conversion
delivered by the Borrower in accordance with this Section 2.05(b) shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of such notice and, unless the Borrower,
after delivery of such notice, otherwise notifies the Administrative Agent prior
to such Existing Commitment Termination Date, as of such date).



                           SECTION 2.06.  Interest.

                           (a)         Ordinary Interest.  The Borrower shall
pay interest on the unpaid principal amount of each Advance made by each Lender,
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

              (i)          Base Rate Advances.  While such Advance is a Base
Rate Advance, a rate per annum equal to the Base Rate in effect from time to
time plus the Applicable Margin for Base Rate Advances as in effect from time to
time, payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the date such Base Rate Advance shall be Converted
or paid in full.

              (ii)         Eurodollar Rate Advances.  While such Advance is a
Eurodollar Rate Advance, a rate per annum for each Interest Period for such
Advance equal to the sum of the Eurodollar Rate for such Interest Period plus
the Applicable Margin for Eurodollar Rate Advances as in effect from time to
time, payable on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day which occurs at
three-month intervals after the first day of such Interest Period, and on each
date on which such Eurodollar Rate Advance shall be Continued, Converted or paid
in full.

                           (b)        Default Interest.  Notwithstanding the
foregoing, if any Event of Default shall have occurred and be continuing, the
Borrower shall pay interest on:

              (i)          the unpaid principal amount of each Advance owing to
each Lender, payable on demand (and in any event in arrears on the dates
referred to in Section 2.06(a)(i) or (a)(ii) above), at a rate per annum equal
at all times to two percent (2%) per annum above the rate per annum required to
be paid on such Advance pursuant to said Section 2.06(a)(i) or (a)(ii), as
applicable; provided that if such Event of Default shall be continuing at the
end of any Interest Period for any Eurodollar Rate Advance, such Advance shall
forthwith be Converted to a Base Rate Advance bearing interest as aforesaid in
this Section 2.06(b)(i); and



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              (ii)         the amount of any interest, fee or other amount
payable hereunder that is not paid when due, from the date such amount shall be
due until such amount shall be paid in full, payable on demand (and in any event
in arrears on the date such amount shall be paid in full), at a rate per annum
equal at all times to two percent (2%) per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to Section 2.06(a)(i) above.



                           SECTION 2.07.  Additional Interest on Eurodollar Rate
Advances.  The Borrower shall pay to each Lender additional interest on the
unpaid principal amount of each Eurodollar Rate Advance of such Lender, from the
date of such Advance until such principal amount is paid in full, at an interest
rate per annum equal at all times to the remainder obtained by subtracting
(i) the Eurodollar Rate for each Interest Period for such Advance from (ii) the
rate obtained by dividing such Eurodollar Rate by a percentage equal to 100%
minus the Eurodollar Rate Reserve Percentage of such Lender for such Interest
Period, payable on each date on which interest is payable on such Advance.  Such
additional interest shall be determined by such Lender and notified to the
Borrower through the Administrative Agent.



                           SECTION 2.08.  Interest Rate Determinations; Changes
in Rating Systems.

                           (a)         Each Reference Bank agrees, upon the
request of the Administrative Agent, to furnish to the Administrative Agent
timely information for the purpose of determining each Eurodollar Rate.  If any
one or more of the Reference Banks shall not furnish such timely information to
the Administrative Agent for the purpose of determining any such interest rate,
the Administrative Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks (subject to the
provisions set forth in the definition of “Eurodollar Rate” in Section 1.01 and
to clause (c) below).

                           (b)        The Administrative Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rates
determined by the Administrative Agent for the purposes of Section 2.06.

                           (c)         If (1) fewer than two Reference Banks
furnish timely information to the Administrative Agent for determining the
Eurodollar Rate for any Interest Period for any Eurodollar Rate Advances and (2)
the relevant rates do not appear on Bloomberg Page BBAL,

              (i)          the Administrative Agent shall forthwith notify the
Borrower and the Lenders that the interest rate cannot be determined for such
Eurodollar Rate Advances for such Interest Period,

              (ii)         each Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance, and

              (iii)        the obligation of the Lenders to make or Continue, or
to Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                           (d)        If, with respect to any Eurodollar Rate
Advances, the Majority Lenders notify the Administrative Agent showing
calculations in reasonable detail that the Eurodollar Rate for any Interest
Period for such Advances will not adequately reflect the cost to such Majority
Lenders of making, funding or maintaining their respective Eurodollar Rate
Advances for such Interest Period, the Administrative Agent shall forthwith so
notify the Borrower and the Lenders, whereupon:

              (i)          each Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance, and

              (ii)         the obligation of the Lenders to make or Continue, or
to Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and such Lenders that the
circumstances causing such suspension no longer exist.

                           (e)         If the Borrower shall fail to select the
duration of any Interest Period for any Eurodollar Rate Advances in accordance
with the provisions contained in the definition of “Interest Period” in Section
1.01, the Administrative Agent will forthwith so notify the Borrower and the
Lenders and such Advances will automatically, on the last day of the then
existing Interest Period therefor, Convert into Base Rate Advances.

                           (f)         On the date on which the aggregate unpaid
principal amount of Eurodollar Rate Advances comprising any Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than $10,000,000, such
Advances shall automatically Convert into Base Rate Advances.

                           (g)        Upon the occurrence and during the
continuance of any Event of Default, (x) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (y) the obligation of the Lenders to make
or Continue, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended.

                           (h)        If the rating system of either Moody's or
Standard & Poor's shall change, or if either such rating agency shall cease to
be in the business of rating corporate debt obligations, the Borrower and the
Administrative Agent (on behalf of the Lenders) shall negotiate in good faith to
amend the references to specific ratings in this Agreement to reflect such
changed rating system or the non-availability of ratings from such rating agency
(provided that any such amendment to such specific ratings shall in no event be
effective without the approval of the Majority Lenders).



                           SECTION 2.09.  Voluntary Conversion and Continuation
of Advances.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                           (a)         Optional Conversion.  The Borrower may on
any Business Day, upon notice given to the Administrative Agent not later than
12:00 P.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.08 and 2.12,
Convert all or any portion of the outstanding Advances of one Type comprising
part of the same Borrowing into Advances of the other Type; provided that
(i) any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be
in an amount not less than the minimum amount specified in Section 2.02(b) and
(ii) in the case of any such Conversion of a Eurodollar Rate Advance into a Base
Rate Advance on a day other than the last day of an Interest Period therefor,
the Borrower shall reimburse the Lenders in respect thereof pursuant to Section
8.04(c).  Each such notice of a Conversion shall, within the restrictions
specified above, specify (x) the date of such Conversion, (y) the Advances to be
Converted, and (z) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Advance.  Each notice of
Conversion shall be irrevocable and binding on the Borrower.

                           (b)        Continuations.  The Borrower may, on any
Business Day, upon notice given to the Administrative Agent not later than 12:00
P.M. (New York City time) on the third Business Day prior to the date of the
proposed Continuation and subject to the provisions of Sections 2.08 and 2.12,
Continue all or any portion of the outstanding Eurodollar Rate Advances
comprising part of the same Borrowing for one or more Interest Periods; provided
that (i) Eurodollar Rate Advances so Continued and having the same Interest
Period shall be in an amount not less than the minimum amount specified in
Section 2.02(b) and (ii) in the case of any such Continuation on a day other
than the last day of an Interest Period therefor, the Borrower shall reimburse
the Lenders in respect thereof pursuant to Section 8.04(c).  Each such notice of
a Continuation shall, within the restrictions specified above, specify (x) the
date of such Continuation, (y) the Eurodollar Rate Advances to be Continued and
(y) the duration of the initial Interest Period (or Interest Periods) for the
Eurodollar Rate Advances subject to such Continuation.  Each notice of
Continuation shall be irrevocable and binding on the Borrower.



                           SECTION 2.10. Prepayments of Advances.

                           (a)         The Borrower shall have no right to
prepay any principal amount of any Advances other than as provided in subsection
(b) below.

                           (b)        The Borrower may, on notice given not
later than 12:00 P.M. (New York City time) on the second Business Day prior to
the date of the proposed prepayment of Advances (in the case of an Eurodollar
Rate Advances) or given not later than 12:00 P.M. (New York City time) on the
Business Day of the proposed prepayment of Advances (in the case of Base Rate
Advances), stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amounts of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount not less
than $10,000,000 or integral multiples of $1,000,000 in excess thereof and (y)
in the case of any such prepayment of a Eurodollar Rate Advance on a day other
than the last day of an Interest Period therefor, the Borrower shall reimburse
the Lenders in respect thereof pursuant to Section 8.04(c).



                           SECTION 2.11.  Increased Costs.

                           (a)         If, due to either (i) the introduction of
or any change (other than any change by way of imposition or increase of reserve
requirements included in the Eurodollar Rate Reserve Percentage) in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances, then the Borrower shall from time to time, upon demand
by such Lender (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost.  A certificate as
to the amount of such increased cost, submitted to the Borrower and the
Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.

                           (b)        If any Lender determines that compliance
with any law or regulation or any guideline or request from any central bank or
other governmental authority (whether or not having the force of law) affects or
would affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender's commitment
to lend hereunder and other commitments of this type, then, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), the Borrower
shall immediately pay to the Administrative Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender's commitment
to lend hereunder.  A certificate as to such amounts submitted to the Borrower
and the Administrative Agent by such Lender shall be conclusive and binding for
all purposes, absent manifest error.



--------------------------------------------------------------------------------



TABLE OF CONTENTS





                           SECTION 2.12.  Illegality.  Notwithstanding any other
provision of this Agreement, if any Lender shall notify the Administrative Agent
that the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make or Continue Eurodollar Rate
Advances or to fund or otherwise maintain Eurodollar Rate Advances hereunder,
(i) the obligation of such Lender to make or Continue, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist and (ii) each Eurodollar Rate Advance of such Lender
shall convert into a Base Rate Advance at the end of the then current Interest
Period for such Eurodollar Rate Advance.



                           SECTION 2.13.  Payments and Computations.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                           (a)         The Borrower shall make each payment
hereunder without set-off or counterclaim not later than 12:00 P.M. (New York
City time) on the day when due in U.S. dollars to the Administrative Agent at
its address referred to in Section 8.02 in same day funds.  The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal, interest, Facility Fee or Utilization Fee ratably
(other than amounts payable pursuant to Section 2.02(c), 2.11, 2.14 or 8.04(c))
to the Lenders for the account of their respective Applicable Lending Offices,
and like funds relating to the payment of any other amount payable to any Lender
to such Lender for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement.  Upon its acceptance
of an Assignment and Acceptance and recording of the information contained
therein in the Register pursuant to Section 8.06(d), from and after the
effective date specified in such Assignment and Acceptance, the Administrative
Agent shall make all payments hereunder in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Acceptance shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.

                           (b)        All computations of interest based on
Citibank's base rate shall be made by the Administrative Agent on the basis of a
year of 365 or 366 days, as the case may be, for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest is payable.  All computations of interest based on the
Eurodollar Rate or the Federal Funds Rate and of the Facility Fee and the
Utilization Fee shall be made by the Administrative Agent, and all computations
of interest pursuant to Section 2.07 shall be made by a Lender, on the basis of
a year of 360 days, for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fee
is payable.  Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

                           (c)         Whenever any payment hereunder would be
due on a day other than a Business Day, such due date shall be extended to the
next succeeding Business Day, and any such extension of such due date shall in
such case be included in the computation of payment of interest, Facility Fee or
Utilization Fee, as the case may be; provided however that if such extension
would cause payment of interest on or principal of Eurodollar Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

                           (d)        Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Lenders hereunder that the Borrower will not make such payment in full,
the Administrative Agent may assume that the Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.



--------------------------------------------------------------------------------



TABLE OF CONTENTS





                           SECTION 2.14.  Taxes.

                           (a)         Any and all payments by the Borrower
hereunder shall be made, in accordance with Section 2.13, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender and the Administrative Agent, taxes
imposed on its income, and franchise taxes imposed on it, by the jurisdiction
under the laws of which such Lender or the Administrative Agent (as the case may
be) is organized or any political subdivision thereof and, in the case of each
Lender, taxes imposed on its income, and franchise taxes imposed on it, by the
jurisdiction of such Lender's Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as
“Taxes”).  If the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Lender or the Administrative
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) such Lender or the Administrative Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

                           (b)        In addition, the Borrower agrees to pay
any present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement (hereinafter referred to as “Other Taxes”).

                           (c)         The Borrower will indemnify each Lender
and the Administrative Agent for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.14) paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted. 
This indemnification shall be made within 30 days from the date such Lender or
the Administrative Agent (as the case may be) makes written demand therefor.  A
certificate as to the amount of such Taxes and Other Taxes, submitted to the
Borrower and the Administrative Agent by such Lender, shall be conclusive and
binding (as between the Borrower, the Lenders and the Administrative Agent) for
all purposes, absent manifest error.

                           (d)        Within 30 days after the date of any
payment of Taxes, the Borrower will furnish to the Administrative Agent, at its
address referred to in Section 8.02, the original or a certified copy of a
receipt evidencing payment thereof or other proof of payment of such Taxes
reasonably satisfactory to the relevant Lender(s).  If no Taxes are payable in
respect of any payment hereunder, upon the request of the Administrative Agent
the Borrower will furnish to the Administrative Agent, at such address, a
statement to such effect with respect to each jurisdiction designated by the
Administrative Agent.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                           (e)         Each Lender organized under the laws of a
jurisdiction outside the United States, on or prior to the date of its execution
and delivery of this Agreement (in the case of each Bank) and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender (in the case of
each other Lender), and from time to time thereafter if requested in writing by
the Borrower (but only so long as such Lender remains lawfully able to do so),
shall provide the Borrower with Internal Revenue Service form W-8BEN or W-8ECI,
as appropriate, or any successor form prescribed by the Internal Revenue
Service, certifying that such Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States.  If the form provided by a Lender at the time
such Lender first becomes a party to this Agreement indicates a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from “Taxes” as defined in Section 2.15(a).

                           (f)         For any period with respect to which a
Lender has failed to provide the Borrower with the appropriate form described in
Section 2.14(e) (other than if such failure is due to a change in law occurring
subsequent to the date on which a form originally was required to be provided,
or if such form otherwise is not required under the first sentence of
subsection (e) above), such Lender shall not be entitled to indemnification
under Section 2.14(a) or (c) with respect to Taxes imposed by the United States;
provided however that should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, the Borrower shall take such steps
as the Lender shall reasonably request to assist the Lender to recover such
Taxes.

                           (g)        Any Lender claiming any additional amounts
payable pursuant to this Section 2.14 shall use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Applicable Lending Office(s) if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.



                           SECTION 2.15.  Set-Off; Sharing of Payments, Etc.

                           (a)  Without limiting any of the obligations of the
Borrower or the rights of the Lenders hereunder, if the Borrower shall fail to
pay when due (whether at stated maturity, by acceleration or otherwise) any
amount payable by it hereunder or under any Note each Lender may, without prior
notice to the Borrower (which notice is expressly waived by it to the fullest
extent permitted by applicable law), set off and appropriate and apply against
such amount any and all deposits (general or special, time or demand,
provisional or final, in any currency, matured or unmatured) and other
obligations and liabilities at any time held or owing by such Lender or any
branch or agency thereof to or for the credit or account of the Borrower.  Each
Lender shall promptly provide notice of such set-off to the Borrower, provided
that failure by such Lender to provide such notice shall not give the Borrower
any cause of action or right to damages or affect the validity of such set-off
and application.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                           (b)  If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of the Advances made by it (other than pursuant to Section
2.02(c), 2.11, 2.14 or 8.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances made by them
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided however that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender's ratable share (according to the proportion
of (i) the amount of such Lender's required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered. 
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.



                           SECTION 2.16.  Right to Replace a Lender.  If the
Borrower is required to make any additional payment pursuant to Section 2.11 or
2.14 to any Lender or if any Lender's obligation to make or Continue, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended pursuant to
Section 2.12 (in each case, such Lender being an “Affected Person”), the
Borrower may elect, if such amounts continue to be charged or such suspension is
still effective, to replace such Affected Person as a party to this Agreement;
provided that, no Default or Event of Default shall have occurred and be
continuing at the time of such replacement; and provided further that,
concurrently with such replacement, (i) another financial institution which is
an Eligible Assignee and is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Advances of the Affected Person pursuant to an Assignment and Acceptance and to
become a Lender for all purposes under this Agreement and to assume all
obligations (including all outstanding Advances) of the Affected Person to be
terminated as of such date and to comply with the requirements of Section 8.06
applicable to assignments, and (ii) the Borrower shall pay to such Affected
Person in same day funds on the day of such replacement all interest, fees and
other amounts then due and owing to such Affected Person by the Borrower
hereunder to and including the date of termination, including without limitation
payments due such Affected Person under Section 2.11 and 2.14.



--------------------------------------------------------------------------------



TABLE OF CONTENTS





                           SECTION 2.17.  Evidence of Indebtedness.  (a)  Each
Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Advance made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

                           (b)  The Administrative Agent shall maintain accounts
in which it shall record (i) the date, amount, Type, interest rate and duration
of Interest Period (if applicable) of each Advance made hereunder, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender's share thereof.

                           (c)  The entries made in the accounts maintained
pursuant to clause (a) or (b) of this Section 2.17 shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Advances in accordance with the terms of this Agreement.



ARTICLE 3
CONDITIONS OF LENDING



                           SECTION 3.01.  Conditions Precedent to Initial
Borrowing.  The obligation of each Lender to make an Advance on the occasion of
the initial Borrowing is subject to the condition precedent that the
Administrative Agent shall have received the following, each (unless otherwise
specified below) dated the Effective Date, in form and substance satisfactory to
the Administrative Agent and (except for the items in clauses (a), (b), (c) and
(d)) in sufficient copies for each Lender:

              (a)         Certified copies of (x) the charter and by-laws of the
Borrower, (y) the resolutions of the Board of Directors of the Borrower
authorizing and approving this Agreement and the transactions contemplated
hereby, and (z) all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement.

              (b)        A certificate of the Secretary or an Assistant
Secretary of the Borrower certifying the names and true signatures of the
officers of the Borrower authorized to sign this Agreement and the other
documents to be delivered hereunder.

              (c)         A certificate from the Secretary of State of the State
of Delaware dated a date reasonably close to the date hereof as to the good
standing of and charter documents filed by the Borrower.

              (d)        A favorable opinion of Jonathan D. Kantor, Esq.,
in-house counsel to the Borrower, substantially in the form of Exhibit C hereto.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              (e)         A favorable opinion of Milbank, Tweed, Hadley & McCloy
LLP, special New York counsel to the Administrative Agent, substantially in the
form of Exhibit D hereto.

              (f)         A certificate of a Responsible Officer of the Borrower
certifying that (i) no Default or Event of Default as of the date thereof has
occurred and is continuing, and (ii) the representations and warranties
contained in Section 4.01 are true and correct on and as of the date thereof as
if made on and as of such date.

              (g)        Evidence of (x) the termination of the commitment of
each lender and (y) the payment by the Borrower of all amounts whatsoever
payable to each of the lenders, in each case under the Existing Credit
Agreement.

              (h)        Such other approvals, opinions and documents relating
to this Agreement and the transactions contemplated hereby as the Administrative
Agent or any Lender may, through the Administrative Agent, reasonably request.



                           SECTION 3.02.  Conditions Precedent to Each
Borrowing.  The obligation of each Lender to make an Advance on the occasion of
each Borrowing (including the initial Borrowing) shall be subject to the further
conditions precedent that on the date of such Borrowing the following statements
shall be true (and each of the giving of the applicable Notice of Borrowing and
the acceptance by the Borrower of the proceeds of such Borrowing shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing such statements are true):

              (a)         the representations and warranties contained in
Section 4.01 (not including, in the case of any Borrowing after the initial
Borrowing, the Excluded Representations) are true and correct in all material
respects on and as of the date of such Borrowing, before and after giving effect
to such Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date; and

              (b)        No Event of Default or event, which, with the giving of
notice or the passage of time or both, would be an Event of Default, has
occurred and is continuing, or would result from such Borrowing or from the
application of the proceeds.



ARTICLE 4
REPRESENTATIONS AND WARRANTIES



                           SECTION 4.01.  Representations and Warranties of the
Borrower.  The Borrower represents, warrants and agrees as follows:



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              (a)         The Borrower and each of its Significant Subsidiaries
(i) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (ii) is duly qualified and in good standing as
a foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed and where, in each case, failure so to qualify and be in good standing
could have a Material Adverse Effect and (iii) has all requisite corporate power
and authority to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.

              (b)        The execution, delivery and performance by the Borrower
of this Agreement are within the Borrower's corporate powers, have been duly
authorized by all necessary corporate action, and do not (i) contravene the
Borrower's charter, by-laws or other organizational documents, (ii) contravene
any contractual restriction binding on the Borrower or (iii) violate any law,
rule or regulation (including, without limitation, the Securities Act of 1933
and the Exchange Act and the regulations thereunder, and Regulations U and X
issued by the Board of Governors of the Federal Reserve System, each as amended
from time to time), or order, writ, judgment, injunction, decree, determination
or award.  The Borrower is not in violation of any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or in breach
of any contractual restriction binding upon it, except for such violation or
breach which would not have a Material Adverse Effect.

              (c)         No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required (other than those which have been obtained) for the due execution,
delivery and performance by the Borrower of this Agreement.

              (d)        This Agreement is a legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with their
respective terms.

              (e)         (i) if available on or prior to the date hereof, the
Borrower shall have heretofore furnished to each of the Lenders its unaudited
Consolidated balance sheet and statements of earnings, equity and cash flows as
at and for the three-month period ended March 31, 2001, and such financial
statements fairly present, in all material respects, the Consolidated financial
condition and results of operations of the Borrower and its Subsidiaries as at
the date thereof and for such three-month period, all in accordance with GAAP
(subject, in the case of such financial statements as at March 31, 2001, to
normal year-end audit adjustments), (ii) the Borrower has heretofore furnished
to each of the Lenders its audited Consolidated balance sheet and statements of
earnings, equity and cash flows as at and for the fiscal year ended December 31,
2000, and such financial statements fairly present, in all material respects,
the Consolidated financial condition and results of operations of the Borrower
and its Subsidiaries as at the date thereof and for such fiscal year, all in
accordance with GAAP;  (iii) if available on or prior to the date hereof, the
Borrower shall have heretofore furnished to each of the Lenders the Quarterly
Statement as of March 31, 2001, of each of CAC, CCC and CIC, as filed, in each
case, with the applicable Insurance Regulatory Authority, and such Statements
present fairly, in all material respects, such condition and affairs as of such
date, in accordance with SAP; (iv) the Borrower has heretofore furnished to each
of the Lenders the Annual Statement of each of CAC, CCC and CIC for the fiscal
year ended December 31, 2000, as filed, in each case, with the applicable
Insurance Regulatory Authority, and such Annual Statements present fairly, in
all material respects, the financial condition of CAC, CCC and CIC, as
applicable, as at, and the results of operations for the fiscal year ended
December 31, 2000, in accordance with SAP as in effect on December 31, 2000; and
(v) since December 31, 2000, there has been no material adverse change in the
business, condition (financial or otherwise) results of operations or prospects
of the Borrower and its Subsidiaries, taken as a whole.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              (f)         Other than as disclosed in filings of the Borrower
with the Securities and Exchange Commission, there is no action pending or
threatened in writing or proceeding affecting the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator which (i) is
reasonably likely to have a Material Adverse Effect or (ii) purports to affect
this Agreement or the transactions contemplated hereby.

              (g)        The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Advance will be used for the purpose, whether immediate,
incidental or ultimate, of buying or carrying Margin Stock.  The Borrower is,
and after applying the proceeds of each Advance, will be in compliance with its
obligations under Section 5.01(b).  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement in conformity with the requirements of Federal Reserve
Form U-1 referred to in Regulation U, the statements made in which shall be
such, in the opinion of each Lender, as to permit the transactions contemplated
hereby in accordance with Regulation U.  No portion of any Advance under this
Agreement shall be used by the Borrower in violation of Regulation T, Regulation
U or Regulation X of the Board of Governors of the Federal Reserve System or any
other Regulation of such Board, as in effect on the date or dates of such
Advance and such use of proceeds.

              (h)        The Borrower is not an “investment company”, or a
Person “controlled by” an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended.

              (i)          All information that has been made available by the
Borrower or any of its representatives to the Administrative Agent or any Lender
in connection with the negotiation of this Agreement was, on or as of the dates
on which such information was made available, complete and correct in all
material respects and did not contain any untrue statement of a material fact or
omit to state a fact necessary to make the statements contained therein not
misleading in light of the time and circumstances under which such statements
were made.  All financial projections that have been prepared by the Borrower
and made available to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement have been prepared in good faith based upon
reasonable assumptions.  There is no fact known to the Borrower (other than
matters of a general economic nature) that has had, or could reasonably be
expected to have, a Material Adverse Effect and that has not been disclosed
herein or in such other documents, certificates and statements furnished to the
Lenders for use in connection with the transactions contemplated by this
Agreement.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              (j)          Neither the Borrower nor any other member of the
Controlled Group maintains, or is obligated to contribute to, any Multiemployer
Plan or has incurred, or is reasonably expected to incur, any withdrawal
liability to any Multiemployer Plan. Each Plan complies in all material respects
with all applicable requirements of law and regulations, except where
noncompliance would not have a Material Adverse Effect. Neither the Borrower nor
any member of the Controlled Group has, with respect to any Plan, failed to make
any material contribution or pay any material amount required under Section 412
of the Code or Section 302 of ERISA or the terms of such Plan. The Borrower has
not engaged in any prohibited transaction (as defined in Section 4975 of the
Code or Section 406 of ERISA) in connection with any Plan which may reasonably
be expected to have a Material Adverse Effect. Within the last five years
neither the Borrower nor any member of the Controlled Group has engaged in a
transaction which resulted in a Single Employer Plan with an Unfunded Liability
being transferred out of the Controlled Group. No Termination Event has occurred
or is reasonably expected to occur with respect to any Plan which is subject to
Title IV of ERISA.

              (k)         The Borrower and each of its Subsidiaries is in
compliance with all laws, statutes, rules, regulations and orders binding on or
applicable to the Borrower (including, without limitation, all Environmental
Laws), its Subsidiaries and all of their respective properties, except to the
extent failure to so comply could not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect.

              (l)          There is no indenture, agreement or other contractual
arrangement to which the Borrower or any Significant Subsidiary is a party that,
directly or indirectly, prohibits or restrains, or has the effect of prohibiting
or restraining, or imposing any condition upon, the declaration or payment of
dividends or other distributions on any class of stock of any Subsidiary of the
Borrower, other than such prohibitions, restraints and conditions which are
disclosed in filings of the Borrower with the Securities and Exchange
Commission.



ARTICLE 5
COVENANTS OF THE BORROWER



                           SECTION 5.01.  Covenants.  During the term of this
Agreement, unless the Required Lenders shall otherwise consent in writing:

              (a)         Financial Reporting.  The Borrower will furnish to the
Lenders:



--------------------------------------------------------------------------------



TABLE OF CONTENTS

(i)          As soon as practicable and in any event within 120 days after the
close of each of its fiscal years, an audit report which is not qualified as to
going concern or access or in any other material respect and which is certified
by independent certified public accountants, acceptable to the Lenders, prepared
in accordance with GAAP on a consolidated basis for itself and its Subsidiaries,
including balance sheets as of the end of such period and related income and
cash flow statements accompanied by a certificate of said accountants that, in
the course of the examination necessary for their certification of the
foregoing, they have obtained no knowledge of any Default or Event of Default in
respect of Section 5.01(m) or (n), or if, in the opinion of such accountants,
any Default or Event of Default in respect of Section 5.01(m) or (n) shall
exist, stating the nature and status thereof.

(ii)         As soon as practicable and in any event within 75 days after the
close of each quarterly period (other than the fourth quarterly period) of each
of its fiscal years, for itself and its Subsidiaries, a consolidated unaudited
balance sheet as at the close of each such period and consolidated income and
cash flow statements for the period from the beginning of such fiscal year to
the end of such quarter, all certified by its chief financial officer.

(iii)        Together with the financial statements required by clauses (i) and
(ii), a compliance certificate in substantially the form of Exhibit E hereto
signed by the chief financial officer of the Borrower showing the calculations
necessary to determine compliance with the financial covenants contained in this
Agreement and stating that no Default or Event of Default exists, or if any
Default or Event of Default exists, stating the nature and status thereof.

(iv)        Upon the earlier of (i) ten (10) days after the regulatory filing
date or (ii) 75 days after the close of each of the first three fiscal quarters
of each fiscal year of each Significant Insurance Subsidiary, copies of the
Quarterly Statement of such Significant Insurance Subsidiary, certified by such
officers as shall be required by SAP of such Significant Insurance Subsidiary,
all such statements to be prepared in accordance with SAP consistently applied
through the period reflected therein.

(v)         Upon the earlier of (i) fifteen days after the regulatory filing
date or (ii) 90 days after the close of each fiscal year of each Significant
Insurance Subsidiary, copies of the Annual Statement of such Significant
Insurance Subsidiary for such fiscal year, as certified by such officers as
shall be required by SAP for such Significant Insurance Subsidiary and prepared
on the NAIC annual statement blanks (or such other form as shall be required by
the jurisdiction of incorporation of each such Insurance Subsidiary), all such
statements to be prepared in accordance with SAP consistently applied throughout
the periods reflected therein.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

(vi)        As soon as available and only to the extent such an audited
statement is required to be prepared by any Governmental Authority, a copy of
the audited annual statement of each of CCC and CAC on a consolidated basis and
CIC on a combined basis (with the other Insurance Subsidiaries in the same
insurance pool) for the preceding year, as certified by such officers as shall
be required by SAP for such entities and prepared on the form as shall be
required by the jurisdictions in which they are filed, all such statements to be
prepared in accordance with SAP consistently applied throughout the periods
reflected therein and to be certified by independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent.

(vii)       Within 150 days after the close of each of its fiscal years, annual
statutory statements for the Borrower's Insurance Subsidiaries on a consolidated
or combined basis, certified by such officers as shall be required by SAP, such
statements to be prepared in accordance with SAP consistently applied throughout
the periods reflected therein.

(viii)      As soon as possible and in any event within 20 days after the
Borrower knows that any Termination Event has occurred with respect to any Plan,
a statement, signed by the chief financial officer of the Borrower, describing
said Termination Event and the action which the Borrower proposes to take with
respect thereto.

(ix)        Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Borrower or any of its Significant Insurance Subsidiaries files with the
Securities and Exchange Commission or any securities exchange.

(x)         Such other information (including, without limitation, non-financial
information) as the Administrative Agent or any Lender may from time to time
reasonably request.

              (b)        Use of Proceeds.  The Borrower will, and will cause
each Subsidiary to, use the proceeds of the Advances for general corporate
purposes (including to support the commercial paper program of the Borrower and
to finance Acquisitions); provided that the Borrower will not use any of the
proceeds of any Advance for the purpose of financing a Hostile Acquisition;
provided further that neither the Administrative Agent nor any Lender shall have
any responsibility as to the use of any such proceeds.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              (c)         Certain Notices.  The Borrower will give prompt notice
in writing to the Administrative Agent and the Lenders of (i) the occurrence of
any Default or Event of Default, (ii) any other development, financial or
otherwise, relating specifically to the Borrower which could reasonably be
expected to have a Material Adverse Effect, (iii) the receipt of any notice from
any Governmental Authority of the expiration without renewal, revocation or
suspension of, or the institution of any proceedings to revoke or suspend, any
License now or hereafter held by any Significant Insurance Subsidiary which is
required to conduct insurance business in compliance with all applicable laws
and regulations, other than such expiration, revocation or suspension which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (iv) the receipt of any notice from any Governmental
Authority of the institution of any disciplinary proceedings against or in
respect of any Significant Insurance Subsidiary, or the issuance of any order,
the taking of any action or any request for an extraordinary audit for cause by
any Governmental Authority which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, (v) any judicial or administrative
order limiting or controlling the insurance business of any Significant
Insurance Subsidiary (and not the insurance industry generally) which has been
issued or adopted and which could reasonably be expected to have a Material
Adverse Effect or (vi) any change in the rating of the unsecured, unguaranteed
senior long-term debt obligations of the Borrower by Moody's or S&P.

              (d)        Conduct of Business.  The Borrower will, and will cause
each Significant Subsidiary to, do all things necessary (if applicable) to
remain duly incorporated, validly existing and in good standing as a domestic
corporation in its jurisdiction of incorporation and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted except where such failure to remain in good standing or to maintain
such authority may not reasonably be expected to have a Material Adverse Effect.
The Borrower will cause each Significant Insurance Subsidiary to (a) carry on or
otherwise be associated with the business of a licensed insurance carrier and
(b) do all things necessary to renew, extend and continue in effect all Licenses
which may at any time and from time to time be necessary for such Significant
Insurance Subsidiary to operate its insurance business in compliance with all
applicable laws and regulations; provided, however, that any such Significant
Insurance Subsidiary may withdraw from one or more states as an admitted
insurer, change the state of its domicile or fail to keep in effect any License
if such withdrawal, change or failure is in the best interests of the Borrower
and such Significant Insurance Subsidiary and could not reasonably be expected
to have a Material Adverse Effect.

              (e)         Taxes.  The Borrower will, and will cause each
Subsidiary to, pay when due all material taxes, assessments and governmental
charges and levies upon it or its income, profits or Property, except those
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been set aside.

              (f)         Insurance.  The Borrower will, and will cause each
Significant Subsidiary to, maintain with financially sound and reputable
insurance companies insurance on all or substantially all of its Property, or
shall maintain self-insurance, in such amounts and covering such risks as is
consistent with sound business practice for Persons in substantially the same
industry as the Borrower or such Subsidiary, and the Borrower will furnish to
any Lender upon request full information as to the insurance carried.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              (g)        Compliance with Laws.  The Borrower will, and will
cause each Subsidiary to, comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
(including ERISA and applicable Environmental Laws), except where the failure to
so comply could not reasonably be expected to have a Material Adverse Effect.

              (h)        Maintenance of Properties.  The Borrower will, and will
cause each Significant Subsidiary to, do all things necessary to maintain,
preserve, protect and keep its Property in good repair, working order and
condition, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times, except where the failure to so maintain, preserve,
protect and repair could not reasonably be expected to have a Material Adverse
Effect.

              (i)          Inspection.  The Borrower will, and will cause each
Subsidiary to, permit the Administrative Agent and the Lenders (coordinated
through the Administrative Agent), by their respective representatives and
agents, to inspect any of the Property, corporate books and financial records of
the Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers upon
reasonable notice and at such reasonable times and intervals as the Lenders may
designate.

              (j)          Merger.  The Borrower will not, nor will it permit
any Significant Subsidiary to, merge or consolidate with or into any other
Person, except that (a) a Significant Subsidiary may merge into the Borrower or
a Wholly Owned Subsidiary and (b) the Borrower or any Significant Subsidiary may
merge or consolidate with any other Person provided that the Borrower or such
Significant Subsidiary shall be the continuing or surviving corporation and,
prior to and after giving effect to such merger or consolidation, no Default or
Event of Default shall exist.

              (k)         Sale of Assets.  The Borrower will not, nor will it
permit any Subsidiary to, lease, sell or otherwise dispose of a Substantial
Portion of Property of the Borrower and its Subsidiaries on a Consolidated basis
to any other Person(s) in any twelve month period; provided, however, that
Subsidiaries shall be permitted to sell assets for fair market value in
arm's-length transactions (as determined, in transactions out of the ordinary
course of business, by the Board of Directors of the selling Subsidiary acting
in good faith).



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              (l)          Liens.  The Borrower will not, nor will it permit any
Subsidiary to, create, incur, or suffer to exist any Lien in or on the Property
of the Borrower or any of its Subsidiaries, except:

             (i)          Liens for taxes, assessments or governmental charges
or levies on its Property if the same shall not at the time be delinquent or
thereafter can be paid without penalty, or are not material and are paid
promptly upon receipt of notice of nonpayment, or are being contested in good
faith and by appropriate proceedings and for which adequate reserves in
accordance with generally accepted principles of accounting shall have been set
aside on its books;

             (ii)         Liens imposed by law, such as carriers',
warehousemen's and mechanics' liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 60
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books;

             (iii)        Liens arising out of pledges or deposits under
worker's compensation laws, unemployment insurance, old age pensions, or other
social security or retirement benefits, or similar legislation, including,
without limitation, statutory deposits under applicable insurance laws;

             (iv)       Utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Borrower or the Subsidiaries;

             (v)  Liens existing on the Closing Date and, in the case of Liens
upon Property of the Borrower, described in Schedule II hereto;

             (vi)  Liens upon the Property of Insurance Subsidiaries incurred in
the ordinary course of their business;

             (vii)  Liens on Qualifying SPV Assets securing Qualifying SPV
Indebtedness, which Qualifying SPV Assets shall have a fair market value not in
excess of 25% of the fair market value of the Invested Assets of the Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP as of the
end of the preceding calendar year;

             (viii)  Liens on Receivables and Receivables Related Assets in
connection with Permitted Securitization Transactions; and

             (ix)  Other Liens securing Indebtedness for borrowed money
(including Qualifying SPV Indebtedness) not exceeding at any time $500,000,000
in aggregate principal amount.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              (m)        Consolidated Capitalization.  The Borrower will
maintain at all times a ratio of (a) Aggregate Specified Indebtedness to (b) the
sum of (i) Aggregate Specified Indebtedness plus (ii) Consolidated Net Worth of
not greater than 0.35 to 1.0.

              (n)        Insurance Company Surplus.  The Borrower shall cause
the combined Surplus as Regards Policyholders of CCC on a consolidated basis and
CIC on a combined basis (with the other Insurance Subsidiaries in the same
insurance pool) to be at all times at least equal to $4.5 billion.

              (o)        Limitation on Qualifying SPV Assets.  The Borrower will
not at any time permit the aggregate fair market value of all Qualifying SPV
Assets at such time to exceed 25% of the fair market value of the Invested
Assets of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP as of the end of the preceding calendar year.



ARTICLE 6
EVENTS OF DEFAULT



                           SECTION 6.01.  Events of Default.  If any of the
following events (“Events of Default”) shall occur and be continuing:

              (a)         The Borrower shall fail to pay any principal of any
Advance when the same becomes due and payable; or the Borrower shall fail to pay
any interest on any Advance or any Facility Fee or Utilization Fee or any other
amount payable hereunder when due and such failure remains unremedied for three
Business Days; or

              (b)        Any representation or warranty made by the Borrower
herein or by the Borrower (or any of its officers) in connection with this
Agreement shall prove to have been incorrect in any material respect when made
or deemed made; or

              (c)         (i) The Borrower shall fail to perform or observe any
term, covenant or agreement contained in Sections 5.01(b), (c)(i), (j), (k),
(l), (m) or (n) or (ii) the Borrower shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement on its part to be
performed or observed, and such failure remains unremedied for 30 days after
notice thereof shall have been given to the Borrower by the Administrative Agent
or the Administrative Agent on behalf of any Lender; or



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              (d)        The Borrower or any of its Subsidiaries shall fail to
pay any principal of any other Indebtedness of the Borrower which is outstanding
in an aggregate principal amount of at least $20,000,000, or its equivalent in
other currencies (in this clause (d) called “Material Indebtedness”), in the
aggregate when the same becomes due and payable (whether at scheduled maturity,
by required prepayment, acceleration, demand or otherwise); or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any Material Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of any Material Indebtedness, or to require the same to be prepaid or
defeased (other than by a regularly required payment); or

              (e)         The Borrower or any of its Significant Subsidiaries
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Borrower or any of its Significant Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against the Borrower or any of its Significant
Subsidiaries, such proceeding shall remain undismissed or unstayed for a period
of 60 days; or the Borrower or any of its Significant Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (e) (provided that, for purposes of this subsection (e); or

              (f)         In connection with the actual or alleged insolvency of
any of CAC, CCC or CIC or any other Insurance Subsidiary, any Insurance
Regulatory Authority shall appoint a rehabilitator, receiver, custodian,
trustee, conservator or liquidator or the like (collectively, a “conservator”)
for CAC, CCC, CIC or such other Insurance Subsidiary, or cause possession of all
or any substantial portion of the property of CAC, CCC, CIC or such other
Insurance Subsidiary to be taken by any conservator (or any Insurance Regulatory
Authority shall commence any action to effect any of the foregoing); or

              (g)        A Change in Control shall occur; or

              (h)        The Borrower or any of its Subsidiaries shall fail
within 30 days to pay, bond or otherwise discharge any judgment or order for the
payment of money, either singly or in the aggregate, in excess of $20,000,000,
which is not stayed on appeal or otherwise being appropriately contested in good
faith; or

              (i)          The Borrower shall terminate, or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, or to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer, any Single Employer Plan
having Unfunded Liabilities in excess of $20,000,000;



--------------------------------------------------------------------------------



TABLE OF CONTENTS



then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an Event of Default with respect to the Borrower of the kind referred
to in clause (e) above or with respect to any of CAC, CCC or CIC of the kind
referred to in clause (f) above, (A) the obligation of each Lender to make
Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.



ARTICLE 7
THE ADMINISTRATIVE AGENT



                           SECTION 7.01.  Authorization and Action.  Each Lender
hereby appoints and authorizes the Administrative Agent to take such action as
administrative agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto.  As to any
matters not expressly provided for by this Agreement (including, without
limitation, enforcement or collection of the Advances), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Majority Lenders,
and such instructions shall be binding upon all Lenders; provided, however, that
the Administrative Agent shall not be required to take any action which exposes
the Administrative Agent to personal liability or which is contrary to this
Agreement or applicable law.  The Administrative Agent agrees to give to each
Lender prompt notice of each notice given to it by the Borrower pursuant to the
terms of this Agreement.



--------------------------------------------------------------------------------



TABLE OF CONTENTS





                           SECTION 7.02.  Administrative Agent's Reliance, Etc. 
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable to the Lenders for any action taken or omitted to be
taken by it or them under or in connection with this Agreement, except for its
or their own gross negligence or willful misconduct.  Without limitation of the
generality of the foregoing, the Administrative Agent: (i) may consult with
legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable to the
Lenders for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (ii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (iii) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement on the part of the Borrower
or to inspect the property (including the books and records) of the Borrower or
any of its Subsidiaries; (iv) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (v) shall incur no liability to the Lenders under or in respect of this
Agreement by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telecopier, telegram, cable or telex) believed by it to
be genuine and signed or sent by the proper party or parties.



                           SECTION 7.03.  Citibank and Affiliates.  With respect
to its Commitment and the Advances made by it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Citibank in its
individual capacity.  Citibank and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, the Borrower, any of its Subsidiaries and any Person who may
do business with or own securities of the Borrower or any such Subsidiary, all
as if Citibank were not the Administrative Agent and without any duty to account
therefor to the Lenders.



                           SECTION 7.04.  Lender Credit Decision.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on the financial statements
referred to in Section 4.01 and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.



                           SECTION 7.05.  Indemnification  The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower), ratably according to the respective amounts of their Commitments,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Administrative Agent under this
Agreement, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements found in a final-non-appealable judgment by a
court of competent jurisdiction to have resulted from the Administrative Agent's
gross negligence or willful misconduct.  Without limiting the foregoing, each
Lender agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the Administrative Agent is not reimbursed for such expenses by the Borrower.



--------------------------------------------------------------------------------



TABLE OF CONTENTS





                           SECTION 7.06.  Successor Administrative Agent.  The
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrower and may be removed at any time with or without
cause by the Majority Lenders.  Upon any such resignation or removal, the
Majority Lenders shall have the right to appoint a successor Administrative
Agent that, unless a Default or Event of Default shall have occurred and then be
continuing, is reasonably acceptable to the Borrower.  If no successor
Administrative Agent shall have been so appointed by the Majority Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent's giving of notice of resignation or the Majority Lenders'
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent,
which shall be a commercial bank organized under the laws of the United States
of America or of any State thereof and having total assets of at least
$1,000,000,000.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement.  After any retiring Administrative Agent's resignation or
removal hereunder as Administrative Agent, the provisions of this Article 7
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement.



                           SECTION 7.07.  Advisor, Sole Arranger and Book
Manager, Syndication Agent and Documentation Agent.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

  The Advisor, Sole Arranger and Book Manager, the Syndication Agent and the
Documentation Agent named on the cover page of this Agreement, in their
capacities as such, shall have no obligation, responsibility or required
performance hereunder and shall not become liable in any manner hereunder to any
party hereto.



ARTICLE 8
MISCELLANEOUS



                           SECTION 8.01.  Amendments, Etc.  No amendment or
waiver of any provision of this Agreement, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Majority Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all the Lenders, do any of the
following:  (a) increase or extend the Commitments of such Lenders, (b) reduce
the principal of, or interest on, the Notes or any fees (other than the
Administrative Agent's fee referred to in Section 2.03(c)) or other amounts
payable hereunder, (c) postpone any date fixed for any payment of principal of,
or interest on, the Advances or any fees (other than the Administrative Agent's
fee referred to in Section 2.03(c)) or other amounts payable hereunder,
(d) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, which shall be
required for the Lenders or any of them to take any action hereunder or
(e) amend this Section 8.01; provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement.  This Agreement and the
agreement referred to in Section 2.03(c) constitute the entire agreement of the
parties with respect to the subject matter hereof and thereof.

                           SECTION 8.02.  Notices, Etc.  All notices and other
communications provided for hereunder shall be in writing (including telecopier)
and mailed, telecopied or delivered by hand:

              (a)         if to the Borrower:

CNA Financial Corporation
CNA Plaza
Chicago, Illinois 60685

Attention:  Treasurer, 23 South

Telephone No.:  312-822-4161
Telecopier No.:  312-755-3692

             (b)        if to the Administrative Agent:

Citibank, N.A.
Two Penns Way, Suite 200
New Castle, Delaware  19720

Attention:  Lee Ocasil

Telephone No.:  302-894-6065
Telecopier No.:  302-894-6120

             (c)         if to any Lender, at the Domestic Lending Office
specified in the Administrative Questionnaire of such Lender;

or, as to the Borrower or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to the Borrower and the Administrative Agent.  All
such notices and communications shall be deemed to have been duly given or made
(i) in the case of hand deliveries, when delivered by hand, (ii) in the case of
mailed notices, three Business Days after being deposited in the mail, postage
prepaid, and (iii) in the case of telecopier notice, when transmitted and
confirmed during normal business hours (or, if delivered after the close of
normal business hours, at the beginning of business hours on the next Business
Day), except that notices and communications to the Administrative Agent
pursuant to Article 2 or 7 shall not be effective until received by the
Administrative Agent.



--------------------------------------------------------------------------------



TABLE OF CONTENTS





                           SECTION 8.03.  No Waiver; Remedies.  No failure on
the part of any Lender or the Administrative Agent to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.



                           SECTION 8.04.  Costs, Expenses and Indemnification.

                           (a)         The Borrower agrees to pay and reimburse
on demand all reasonable costs and expenses of the Administrative Agent and the
Arranger in connection with the preparation, execution, delivery,
administration, modification and amendment of this Agreement and the other
documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto and with respect to advising the Administrative Agent
as to its rights and responsibilities under this Agreement.  The Borrower
further agrees to pay on demand all costs and expenses, if any (including,
without limitation, reasonable counsel fees and expenses of the Administrative
Agent and each of the Lenders), incurred by the Administrative Agent or any
Lender in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement and the other documents to be
delivered hereunder, including, without limitation, reasonable counsel fees and
expenses in connection with the enforcement of rights under this Section
8.04(a).  Such reasonable fees and out-of-pocket expenses shall be reimbursed by
the Borrower upon presentation to the Borrower of a statement of account,
regardless of whether this Agreement is executed and delivered by the parties
hereto or the transactions contemplated by this Agreement are consummated.

                           (b)        The Borrower hereby agrees to indemnify
the Administrative Agent, Salomon Smith Barney Inc., each Lender and each of
their respective Affiliates and their respective officers, directors, employees,
agents, advisors and representatives (each, an “Indemnified Party”) from and
against any and all direct claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or relating
to any investigation, litigation or proceeding or the preparation of any defense
with respect thereto arising out of or in connection with or relating to this
Agreement or the transactions contemplated hereby or thereby or any use made or
proposed to be made with the proceeds of the Advances, whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of its
shareholders or creditors, an Indemnified Party or any other Person, or an
Indemnified Party is otherwise a party thereto, and whether or not any of the
conditions precedent set forth in Article 3 are satisfied or the other
transactions contemplated by this Agreement are consummated, except to the
extent such direct claim, damage, loss, liability or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party's gross negligence or willful misconduct.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                           The Borrower hereby further agrees that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract, tort or otherwise) to the Borrower for or in connection with or
relating to this Agreement or the transactions contemplated hereby or thereby or
any use made or proposed to be made with the proceeds of the Advances, except to
the extent such liability is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party's
gross negligence or willful misconduct.

                           (c)         If any payment of principal of, or
Conversion or Continuation of, any Eurodollar Rate Advance is made other than on
the last day of an Interest Period for such Advance as a result of any optional
or mandatory prepayment, acceleration of the maturity of the Advances pursuant
to Section 6.01 or for any other reason, the Borrower shall pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses (other than
loss of profit) which it may reasonably incur as a result of such payment,
Continuation or Conversion and the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.  A
certificate as to the amount of such losses, costs and expenses, submitted to
the Borrower and the Administrative Agent by such Lender, shall be conclusive
and binding for all purposes, absent manifest error.



                           SECTION 8.05.  Binding Effect.  This Agreement shall
become effective when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Bank that such Bank has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and their respective successors and permitted assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.



                           SECTION 8.06.  Assignments and Participations.

                           (a)         Each Lender may, with notice to and the
consent of the Administrative Agent and, unless an Event of Default shall have
occurred and be continuing, the Borrower (such consents not to be unreasonably
withheld), assign to one or more banks or other entities all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment and the Advances owing to it); provided that:

              (i)          each such assignment shall be of a constant, and not
a varying, percentage of all rights and obligations of the assigning Lender
under this Agreement,



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              (ii)         except in the case of an assignment by a Lender to
one of its Affiliates or to another Lender, the amount of the Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event (unless the Borrower and the Administrative Agent otherwise
agree) be less than the lesser of (x) such Lender's Commitment hereunder and
(y) $10,000,000 or an integral multiple of $1,000,000 in excess thereof,

              (iii)        each such assignment shall be to an Eligible
Assignee,

              (iv)       the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, and

              (v)        the parties to each such assignment (other than the
Borrower) shall deliver to the Administrative Agent a processing and recordation
fee of $3,000.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender's rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).

                           (b)        By executing and delivering an Assignment
and Acceptance, the Lender assignor thereunder and the assignee thereunder
confirm to and agree with each other and the other parties hereto as follows: 
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; (ii) such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of the Borrower or the performance or observance by
the Borrower of any of its obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as administrative agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                           (c)         Upon its receipt of an Assignment and
Acceptance executed by an assigning Lender and an assignee representing that it
is an Eligible Assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed (and the Borrower and the Administrative Agent
shall have consented to the relevant assignment) and is in substantially the
form of Exhibit B hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.

                           (d)        The Administrative Agent shall maintain at
its address referred to in Section 8.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of each of the Lenders and, with respect to Lenders, the
Commitment of, and principal amount of the Advances owing to, each such Lender
from time to time (the “Register”).  The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for the purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

                           (e)         Each Lender may sell participations to
one or more Persons (excluding any Persons primarily engaged in the insurance or
mutual fund business) in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it); provided, however, that (i) such
Lender's obligations under this Agreement (including, without limitation, its
Commitment to the Borrower hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement, (iv)
in any proceeding under the Federal Bankruptcy Code in respect of the Borrower,
such Lender shall remain and be, to the fullest extent permitted by law, the
sole representative with respect to the rights and obligations held in the name
of such Lender (whether such rights or obligations are for such Lender's own
account or for the account of any participant) and (v) no participant under any
such participation agreement shall have any right to approve any amendment or
waiver of any provision of this Agreement, or to consent to any departure by the
Borrower therefrom, except to the extent that any such amendment, waiver or
consent would (x) reduce the principal of, or interest on, the Notes, in each
case to the extent the same are subject to such participation, or (y) postpone
any date fixed for the payment of principal of, or interest on, the Advances, in
each case to the extent the same are subject to such participation.

                           (f)         Any Lender may, in connection with any
permitted assignment or participation or proposed assignment or participation
pursuant to this Section 8.06 and subject to the provisions of Section 8.12,
disclose to the assignee or participant or proposed assignee or participant any
information relating to the Borrower or any of its Subsidiaries or Affiliates
furnished to such Lender by or on behalf of the Borrower.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                           (g)        Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time, without the consent of the
Administrative Agent or the Borrower, create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.

                           (h)        Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time, without the consent of the
Administrative Agent or the Borrower, assign to an Affiliate of such Lender
(excluding any Affiliate of such Lender primarily engaged in the insurance or
mutual fund business) all or any portion of its rights (but not its obligations)
under this Agreement.



                           SECTION 8.07.  Governing Law; Submission to
Jurisdiction.  This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.  The Borrower hereby submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York state court sitting in New York City
for the purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby.  The Borrower irrevocably
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.



                           SECTION 8.08.  Severability.  In case any provision
in this Agreement shall be held to be invalid, illegal or unenforceable, such
provision shall be severable from the rest of this Agreement, as the case may
be, and the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby.



                           SECTION 8.09.  Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Any counterpart hereof may be executed and delivered via
telecopier, and each such counterpart so executed and delivered shall have the
same force and effect as an originally executed and delivered counterpart
hereof.



                           SECTION 8.10.  Survival.  The obligations of the
Borrower under Sections 2.02(c), 2.07, 2.11, 2.14 and 8.04, and the obligations
of the Lenders under Section 7.05, shall survive the repayment of the Advances
and the termination of the Commitments.  In addition, each representation and
warranty made, or deemed to be made by any Notice of Borrowing, herein or
pursuant hereto shall survive the making of such representation and warranty,
and no Lender shall be deemed to have waived, by reason of making any Advance,
any Default or Event of Default that may arise by reason of such representation
or warranty proving to have been false or misleading, notwithstanding that such
Lender or the Administrative Agent may have had notice or knowledge or reason to
believe that such representation or warranty was false or misleading at the time
such extension of credit was made.



--------------------------------------------------------------------------------



TABLE OF CONTENTS





                           SECTION 8.11.  Waiver of Jury Trial.  EACH OF THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.



                           SECTION 8.12.  Confidentiality.  Each Lender agrees
to hold any confidential information which it may receive from the Borrower or
any of its Subsidiaries or Affiliates pursuant to this Agreement in confidence
and for use in connection with this Agreement, including without limitation, for
use in connection with its rights and remedies hereunder, except for disclosure
(a) to other Lenders and their respective Affiliates, (b) to legal counsel,
accountants, and other professional advisors to such Lender, (c) to regulatory
officials, (d) as requested pursuant to or as required by law, regulation, or
legal process, (e) in connection with any legal proceeding to which such Lender
is a party and (f) to a proposed assignee or participant permitted under Section
8.06 which shall have agreed in writing for the benefit of the Borrower and its
Subsidiaries and Affiliates to keep such disclosed confidential information
confidential in accordance with this Section.



                           SECTION 8.13.  Nonliability of Lenders.  The
relationship between the Borrower and the Lenders and the Administrative Agent
shall be solely that of borrower and lender. Neither the Administrative Agent
nor any Lender shall have any fiduciary responsibilities to the Borrower.
Neither the Administrative Agent nor any Lender undertakes any responsibility to
the Borrower to review or inform the Borrower of any matter in connection with
any phase of the Borrower's business or operations.



                           SECTION 8.14.  Existing Credit Agreement.  On the
Effective Date, the commitment of each lender under the Existing Credit
Agreement shall automatically terminate.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

  Borrower

--------------------------------------------------------------------------------

      CNA FINANCIAL CORPORATION       By /s/ DONALD P. LOFE JR.

--------------------------------------------------------------------------------

     Name: Donald P. Lofe Jr.      Title: Group Vice President Corporate Finance
      Administrative Agent

--------------------------------------------------------------------------------

      CITIBANK, N.A.,   as Administrative Agent       By

--------------------------------------------------------------------------------

     Name:      Title:       Banks

--------------------------------------------------------------------------------

      CITIBANK, N.A.       By

--------------------------------------------------------------------------------

     Name:      Title:



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

  FLEET NATIONAL BANK           By

--------------------------------------------------------------------------------

     Name:      Title:



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  THE CHASE MANHATTAN BANK           By

--------------------------------------------------------------------------------

     Name:      Title:



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  BANK OF AMERICA, N.A.           By

--------------------------------------------------------------------------------

     Name:      Title:



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  BANK ONE NA           By

--------------------------------------------------------------------------------

     Name:      Title:

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 

  MELLON BANK, N.A.           By

--------------------------------------------------------------------------------

     Name:      Title:    

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 

  WELLS FARGO BANK, NATIONAL ASSOCIATION           By

--------------------------------------------------------------------------------

     Name:      Title:

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 

  THE BANK OF TOKYO - MITSUBISHI, LTD.,     CHICAGO BRANCH           By

--------------------------------------------------------------------------------

     Name:      Title:

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 

  THE NORTHERN TRUST COMPANY           By

--------------------------------------------------------------------------------

     Name:      Title:

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 

  WACHOVIA BANK, N.A.           By

--------------------------------------------------------------------------------

     Name:      Title:    

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 

  FIRSTAR BANK, N.A.           By

--------------------------------------------------------------------------------

     Name:      Title:

 

 

            




SCHEDULE I

Banks and Commitments

Bank

--------------------------------------------------------------------------------

Commitment

--------------------------------------------------------------------------------

    Citibank, N.A. $35,000,000 Fleet National Bank $30,000,000 The Chase
Manhattan Bank $30,000,000 Bank of America $22,500,000 Bank One, N.A.
$22,500,000 Mellon Bank, N.A. $22,500,000 Wells Fargo Bank, N.A. $22,500,000
Bank of Tokyo - Mitsubishi Ltd. $17,500,000 Northern Trust Bank $17,500,000
Wachovia Bank, N.A. $17,500,000 Firstar Bank N.A.

--------------------------------------------------------------------------------

$12,500,000

--------------------------------------------------------------------------------

Total $250,000,000



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 



             SCHEDULE II

Existing Liens

None



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 




EXHIBIT A

NOTICE OF BORROWING

Citibank, N.A., as Administrative
  Agent for the Lenders parties
  to the Credit Agreement
  referred to below
Two Penns Ways, Suite 200
New Castle, Delaware  19720
Attention:  Lee Ocasil

[Date]

Ladies and Gentlemen:

             The undersigned, CNA Financial Corporation (the “Borrower”), refers
to the 364-Day Credit Agreement, dated as of April 30, 2001 (as from time to
time amended, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders parties
thereto and Citibank, N.A., as Administrative Agent for said Lenders, and hereby
gives you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement
that the undersigned hereby requests a Borrowing under the Credit Agreement, and
in that connection sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section 2.02(a) of the Credit
Agreement:

              (i)          The Business Day of the Proposed Borrowing is
___________ __, _____.

              (ii)         The Type of Advances initially comprising the
Proposed Borrowing is [Base Rate Advances] [Eurodollar Rate Advances].

              (iii)        The aggregate amount of the Proposed Borrowing is
$___________.

              [(iv)      The initial Interest Period for each Advance made as
part of the Proposed Borrowing is ______ month[s]]1.

--------------------------------------------------------------------------------

1            For Eurodollar Rate Advances only.

             The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              (a)         the representations and warranties contained in
Section 4.01 (not including, in the case of a Borrowing after the initial
Borrowing, the Excluded Representations) are correct in all material respects,
before and after giving effect to the Proposed Borrowing and to the application
of the proceeds therefrom, as though made on and as of such date;

              (b)        no event has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
therefrom, which constitutes an Event of Default or, to the best of the
undersigned's knowledge, a Default.

  Very truly yours,       CNA FINANCIAL CORPORATION       By

--------------------------------------------------------------------------------

     Title:



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 





EXHIBIT B

ASSIGNMENT AND ACCEPTANCE

             Dated ____________ __, _____

                           Reference is made to the 364-Day Credit Agreement
dated as of April 30, 2001 (as from time to time amended, the “Credit
Agreement”) among CNA Financial Corporation, a Delaware corporation (the
“Borrower”), the Lenders (as defined in the Credit Agreement) and Citibank,
N.A., as Administrative Agent for the Lenders (the “Administrative Agent”). 
Terms defined in the Credit Agreement are used herein with the same meaning.

                           _____________ (the “Assignor”) and _____________ (the
“Assignee”) agree as follows:

                           1.          The Assignor hereby sells and assigns to
the Assignee, and the Assignee hereby purchases and assumes from the Assignor,
that interest in and to all of the Assignor's rights and obligations under the
Credit Agreement as of the date hereof which represents the percentage interest
specified on Schedule 1 of all outstanding rights and obligations under the
Credit Agreement, including, without limitation, such interest in the Assignor's
Commitment and the Advances owing to the Assignor.  After giving effect to such
sale and assignment, the Assignee's Commitment and the amount of the Advances
owing to the Assignee will be as set forth in Schedule 1.

                           2.          The Assignor (i) represents and warrants
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim; (ii)
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Credit Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other
instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                           3.          The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 4.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) confirms that it is an
Eligible Assignee; (iv) appoints and authorizes the Administrative Agent to take
such action as administrative agent on its behalf and to exercise such powers
under the Credit Agreement as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
(v) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; [and] (vi) specifies as its Domestic Lending Office
(and address for notices) and Eurodollar Lending Office the offices set forth
beneath its name on the signature pages hereof [and (vii) attaches the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee's status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement or such other documents as are necessary to indicate that
all such payments are subject to such rates at a rate reduced by an applicable
tax treaty].1

--------------------------------------------------------------------------------

1         If the Assignee is organized under the laws of a jurisdiction outside
the United States.

                           4.          Following the execution of this
Assignment and Acceptance by the Assignor and the Assignee and the consent of
the Borrower, it will be delivered to the Administrative Agent for acceptance
and recording by the Administrative Agent.  The effective date of this
Assignment and Acceptance shall be the date of acceptance thereof by the
Administrative Agent, unless otherwise specified on Schedule 1 hereto (the
“Effective Date”).

                           5.          Upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                           6.          Upon such acceptance and recording by the
Administrative Agent, from and after the Effective Date, the Administrative
Agent shall make all payments under the Credit Agreement in respect of the
interest assigned hereby (including, without limitation, all payments of
principal, interest, Facility Fee and Utilization Fee with respect thereto) to
the Assignee.  The Assignor and Assignee shall make all appropriate adjustments
in payments under the Credit Agreement for periods prior to the Effective Date
directly between themselves.

                           7.          This Assignment and Acceptance shall be
governed by, and construed in accordance with, the law of the State of New York.

                           IN WITNESS WHEREOF, the parties hereto have caused
this Assignment and Acceptance to be executed by their respective officers
thereunto duly authorized, as of the date first above written, such execution
being made on Schedule 1 hereto.



--------------------------------------------------------------------------------



TABLE OF CONTENTS





SCHEDULE 1
to
ASSIGNMENT AND ACCEPTANCE

Percentage assigned to Assignee       _______________%

Assignee's Commitment                        $______________

Aggregate outstanding principal

  amount of Advances assigned          $______________

Effective Date (if other than

  date of acceptance by

  Administrative Agent)* __________ __, _____       [NAME OF ASSIGNOR], as
Assignor       By

--------------------------------------------------------------------------------

           Title:    

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 

  [NAME OF ASSIGNEE], as Assignee       By:

--------------------------------------------------------------------------------

     Title:       Domestic Lending Office:       Eurodollar Lending Office:

*           This date should be no earlier than the date of acceptance by the
Administrative Agent.

Accepted this ____ day

  of _______, _____

CITIBANK, N.A., as
  Administrative Agent

By_____________________
  Title:

CONSENTED TO:

CNA FINANCIAL CORPORATION

By_____________________
  Title:



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 



EXHIBIT C

[Form of Opinion of Counsel of the Borrower]

[date]

To the Banks party to the
  Credit Agreement referred to
  below

Citibank, N.A., as Administrative
  Agent
Two Penns Way, Suite 200
New Castle, Delaware  19720

Ladies and Gentlemen:

                           I have acted as counsel to CNA Financial Corporation
(the “Borrower”) in connection with the 364-Day Credit Agreement (the “Credit
Agreement”) dated as of April 30, 2001, among the Borrower, the lenders named
therein and Citibank, N.A., as Administrative Agent, providing for loans to be
made by said lenders to the Borrower in an aggregate principal amount not
exceeding $250,000,000.  Terms defined in the Credit Agreement are used in this
opinion letter as defined therein.  This opinion letter is being delivered
pursuant to Section 3.01(d) of the Credit Agreement.

                           In rendering the opinion expressed below, I, or
attorneys under my supervision, have examined the following agreements,
instruments and other documents:

              (a)         the Credit Agreement; and

              (b)        such corporate records of the Borrower and such other
documents as I have deemed necessary as a basis for the opinions expressed
below.

                           In my examination, I have assumed the genuineness of
all signatures (other than those of the Borrower), the authenticity of all
documents submitted to me as originals and the conformity with authentic
original documents of all documents submitted to me as copies.  When relevant
facts were not independently established, I have relied upon certificates of
governmental officials and appropriate representatives of the Borrower and upon
representations made in or pursuant to the Credit Agreement.

                           In rendering the opinions expressed below, I have
assumed, with respect to all of the documents referred to in this opinion
letter, that (except, to the extent set forth in the opinions expressed below,
as to the Borrower):



--------------------------------------------------------------------------------



TABLE OF CONTENTS


             (i)          such documents have been duly authorized by, have been
duly executed and delivered by, and constitute legal, valid, binding and
enforceable obligations of, all of the parties to such documents;

             (ii)         all signatories to such documents have been duly
authorized; and

              (iii)        all of the parties to such documents are duly
organized and validly existing and have the power and authority (corporate or
other) to execute, deliver and perform such documents.

                           Based upon and subject to the foregoing and subject
also to the comments and qualifications set forth below, and having considered
such questions of law as I have deemed necessary as a basis for the opinions
expressed below, I am of the opinion that:

              1.          The Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

              2.          The Borrower has all requisite corporate power to
execute and deliver, and to perform its obligations and to incur liabilities
under, the Credit Agreement.

              3.          The execution, delivery and performance by the
Borrower of, and the incurrence by the Borrower of liabilities under, the Credit
Agreement has been duly authorized by all necessary corporate action on the part
of the Borrower.

              4.          The Credit Agreement has been duly executed and
delivered by the Borrower.

              5.          The Credit Agreement constitutes the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights of creditors generally and except as the enforceability of the Credit
Agreement is subject to the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law),
including, without limitation, (a) the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and (b) concepts of
materiality, reasonableness, good faith and fair dealing.

              6.          No authorization, approval or consent of, and no
filing or registration with, any governmental or regulatory authority or agency
of the United States of America or the State of New York is required on the part
of the Borrower for the execution, delivery or performance by the Borrower of,
or for the incurrence by the Borrower of any liabilities under, the Credit
Agreement.



--------------------------------------------------------------------------------



TABLE OF CONTENTS

              7.          The execution, delivery and performance by the
Borrower of, and the consummation by the Borrower of the transactions
contemplated by, the Credit Agreement do not and will not (a) violate any
provision of the charter or by-laws of the Borrower, (b) violate any applicable
law, rule or regulation of the United States of America (including, without
limitation, Regulations T, U and X issued by the Board of Governors of the
Federal Reserve System, as amended) or the State of New York, (c) violate any
order, writ, injunction or decree of any court or governmental authority or
agency or any arbitral award applicable to the Borrower and its Subsidiaries of
which I have knowledge (after due inquiry) or (d) result in a breach of,
constitute a default under, require any consent under, or result in the
acceleration or required prepayment of any indebtedness pursuant to the terms
of, any agreement or instrument of which I have knowledge (after due inquiry) to
which the Borrower and its Subsidiaries is a party or by which any of them is
bound or to which any of them is subject, or result in the creation or
imposition of any Lien upon any property of the Borrower pursuant to the terms
of any such agreement or instrument.

              8.          Other than as disclosed in filings of the Borrower
with the Securities and Exchange Commission, I have no knowledge (after due
inquiry) of any legal or arbitral proceedings, or any proceedings by or before
any governmental or regulatory authority or agency, now pending or threatened
against or affecting the Borrower or any of its Subsidiaries or any of their
respective Properties that, if adversely determined, could have a Material
Adverse Effect.

              9.          The Borrower is not an “investment company”, or a
Person “controlled by” an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended.

              The foregoing opinions are subject to the following comments and
qualifications:

              (a)         The enforceability of Section 8.04(b) of the Credit
Agreement may be limited by laws limiting the enforceability of provisions
exculpating or exempting a party from, or requiring indemnification of a party
for, its own action or inaction, to the extent such action or inaction involves
gross negligence, recklessness or willful or unlawful conduct.

              (b)        The enforceability of provisions in the Credit
Agreement to the effect that terms may not be waived or modified except in
writing may be limited under certain circumstances.

              (c)         I express no opinion as to (i) the effect of the laws
of any jurisdiction in which any Lender is located (other than the State of New
York) that limit the interest, fees or other charges such Lender may impose,
(ii) Section 2.15 of the Credit Agreement, (iii) the second sentence of
Section 8.07 of the Credit Agreement, insofar as such sentence relates to the
subject matter jurisdiction of the United States District Court for the Southern
District of New York to adjudicate any controversy related to the Credit
Agreement, (iv) the waiver of inconvenient forum set forth in Section 8.07 of
the Credit Agreement with respect to proceedings in the United States District
Court for the Southern District of New York and (v) Section 8.08 of the Credit
Agreement.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                           The foregoing opinions are limited to matters
involving the Federal laws of the United States, the law of the State of New
York and the General Corporation Law of the State of Delaware, and I do not
express any opinion as to the laws of any other jurisdiction.

                           At the request of the Borrower, this opinion letter
is, pursuant to Section 3.01(d) of the Credit Agreement, provided to you by me
in my capacity as Counsel of the Borrower and may not be relied upon by any
Person for any purpose other than in connection with the transactions
contemplated by the Credit Agreement without, in each instance, my prior written
consent.

Very truly yours,



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

EXHIBIT D

[Form of Opinion of Special New York
Counsel to the Administrative Agent]

[date]

To the Banks party to the
  Credit Agreement referred to
  below
Citibank, N.A., as Administrative
  Agent
399 Park Avenue

New York, New York  10043

Ladies and Gentlemen:

                           We have acted as special New York counsel to
Citibank, N.A. (the “Administrative Agent”), as Administrative Agent, in
connection with the 364-Day Credit Agreement dated as of April 30, 2001 (the
“Credit Agreement”) among CNA Financial Corporation (the “Borrower”), the
lenders named therein and the Administrative Agent, providing for loans to be
made by said lenders to the Borrower in an aggregate principal amount not
exceeding $250,000,000.  Terms defined in the Credit Agreement are used herein
as defined therein.  This opinion is being delivered pursuant to Section 3.01(e)
of the Credit Agreement.

                           In rendering the opinions expressed below, we have
examined the Credit Agreement.  In our examination, we have assumed the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals and the conformity with authentic original documents of all
documents submitted to us as copies.

                           In rendering the opinions expressed below, we have
assumed, with respect to the Credit Agreement, that:

(i)          the Credit Agreement has been duly authorized by, have been duly
executed and delivered by, and (except to the extent set forth in the opinions
below as to the Borrower) constitutes legal, valid, binding and enforceable
obligations of, all of the parties thereto;

(ii)         all signatories to the Credit Agreement have been duly authorized;
and

(iii)        all of the parties to the Credit Agreement are duly organized and
validly existing and have the power and authority (corporate or other) to
execute, deliver and perform the Credit Agreement.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                           Based upon and subject to the foregoing and subject
also to the comments and qualifications set forth below, and having considered
such questions of law as we have deemed necessary as a basis for the opinions
expressed below, we are of the opinion that the Credit Agreement constitutes the
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights of creditors generally and except as the enforceability of
the Credit Agreement is subject to the application of general principles of
equity (regardless of whether considered in a proceeding in equity or at law),
including, without limitation, (a) the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and (b) concepts of
materiality, reasonableness, good faith and fair dealing.

              The foregoing opinions are subject to the following comments and
qualifications:

              (a)         The enforceability of Section 8.04(b) of the Credit
Agreement may be limited by laws limiting the enforceability of provisions
exculpating or exempting a party from, or requiring indemnification of a party
for, its own action or inaction, to the extent such action or inaction involves
gross negligence, recklessness or willful or unlawful conduct.

              (b)        The enforceability of provisions in the Credit
Agreement to the effect that terms may not be waived or modified except in
writing may be limited under certain circumstances.

              (c)         We express no opinion as to (i) the effect of the laws
of any jurisdiction in which any Lender is located (other than the State of New
York) that limit the interest, fees or other charges such Lender may impose,
(ii) Section 2.15 of the Credit Agreement, (iii) the second sentence of
Section 8.07 of the Credit Agreement, insofar as such sentence relates to the
subject matter jurisdiction of the United States District Court for the Southern
District of New York to adjudicate any controversy related to the Credit
Agreement, (iv) the waiver of inconvenient forum set forth in Section 8.07 of
the Credit Agreement with respect to proceedings in the United States District
Court for the Southern District of New York and (v) Section 8.08 of the Credit
Agreement.

             The foregoing opinions are limited to matters involving the Federal
laws of the United States and the law of the State of New York, and we do not
express any opinion as to the laws of any other jurisdiction.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



             This opinion letter is, pursuant to Section 3.01(e) of the Credit
Agreement, provided to you by us in our capacity as special New York counsel to
the Administrative Agent and may not be relied upon by any Person for any
purpose other than in connection with the transactions contemplated by the
Credit Agreement without, in each instance, our prior written consent.

Very truly yours,

WFC

[File No. 26653-37500]



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 



EXHIBIT E



COMPLIANCE CERTIFICATE

To:       The Lenders parties to the
             Credit Agreement Described Below

                           This Compliance Certificate is furnished pursuant to
that certain 364-Day Credit Agreement dated as of April 30, 2001 (as amended,
modified, renewed or extended from time to time, the “Agreement”) among the
Borrower, the banks named therein, Salomon Smith Barney Inc., as Advisor, Sole
Arranger and Book Manager, Fleet National Bank as Syndication Agent, The Chase
Manhattan Bank, as Documentation Agent and Citibank, N.A., as Administrative
Agent for the Lenders.  Unless otherwise defined herein, capitalized terms used
in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

             1.           I am the duly elected Chief Financial Officer of the
Borrower;

             2.           I have reviewed the terms of the Agreement and I have
made, or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

             3.           The examinations described in paragraph 2 did not
disclose, and I have no knowledge of, the existence of any condition or event
which constitutes a Default or an Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth below; and

             4.           Schedule I attached hereto sets forth financial data
and computations evidencing the Borrower's compliance with certain covenants of
the Agreement, all of which data and computations are true, complete and
correct.

             Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:

                                             

                                             

                                             

                                             



--------------------------------------------------------------------------------



TABLE OF CONTENTS




The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___  day of_________, 20__.

                                                                            

 

                                                                            

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE I TO COMPLIANCE CERTIFICATE

Schedule of Compliance as of  [_____________] with
Provisions of Sections 5.01(m), 5.01(n) and 5.01(o) of
the Agreement

 

1. Section 5.01(m) - Consolidated Capitalization

--------------------------------------------------------------------------------

            A. Aggregate Specified Indebtedness $__________           B.
Consolidated Capitalization               (i) Aggregate Specified Indebtedness
$__________             (ii) Consolidated Net Worth $__________            
(iii) Sum of (i) and (ii) $__________           C. Ratio of A to B ____:1.0    
      D. Permitted Ratio Not greater than 0.35:1.0             Complies ____  
Does Not Comply _____           2. Section 5.01(n) - Insurance Company Surplus
as Regards Policyholders

--------------------------------------------------------------------------------

            A. Surplus as Regards Policyholders of Continental Casualty Company
(on a consolidated basis): $__________           B. Surplus as Regards
Policyholders of Continental Insurance Company (on a combined, without
duplication, basis with the other Insurance Subsidiaries in the same insurance
pool): $__________           C. Total of A and B: $__________           D.
Minimum Combined Surplus as Regards Policyholders per Covenant $4,500,000,000  
          Complies ____   Does Not Comply _____           3. Section 5.01(o) -
Limitation on Qualifying SPV Assets

--------------------------------------------------------------------------------

            A. Aggregate Fair Market Value of Invested Assets of $________    
Borrower and its Subsidiaries on a consolidated       basis in accordance with
GAAP as of the end of the       preceding calendar year.             B.
Aggregate Fair Market Value of Qualifying SPV Assets $________           C.
Ratio of B over A as a Percentage _________%           D. Permitted Percentage
Not greater than 25%           Complies ____   Does Not Comply _____  

 